EXHIBIT 10.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Asset Purchase Agreement

 
Between

 
Del Pharmaceuticals, Inc.,

 
As Seller,

 
And

 
Church & Dwight Co., Inc.,

 
As Purchaser

 

 
Dated As Of March 28, 2008
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
 

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
Article I
SALE AND PURCHASE OF ASSETS
1
 
Section 1.1
Purchase and Sale
 
1
 
Section 1.2
Transfer of Assets
 
1
 
Section 1.3
Assumed Liabilities
 
4
 
Section 1.4
Closing
 
5
 
Section 1.5
Transfer of Inventory
 
6
 
Section 1.6
Working Capital Adjustment
 
6
 
Section 1.7
Assignment of Acquired Assets; Consents of Third Parties
 
8
     
Article II
REPRESENTATIONS AND WARRANTIES OF SELLER
9
 
Section 2.1
Organization
 
9
 
Section 2.2
Authority; Execution and Delivery; Enforceability
 
9
 
Section 2.3
Consents and Approvals; No Violations
 
10
 
Section 2.4
Financial Statements
 
10
 
Section 2.5
Absence of Certain Changes
 
11
 
Section 2.6
Title of Assets
 
11
 
Section 2.7
Intellectual Property
 
11
 
Section 2.8
Contracts
 
12
 
Section 2.9
Compliance with Law; Permits
 
12
 
Section 2.10
Litigation
 
12
 
Section 2.11
Brokers and Finders
 
13
 
Section 2.12
Inventories
 
13
 
Section 2.13
Sufficiency of Assets
 
13
 
Section 2.14
Customers; Suppliers
 
13
 
Section 2.15
Taxes
 
13
         
Article III
REPRESENTATIONS AND WARRANTIES OF PURCHASER
14
 
Section 3.1
Organization
 
14
 
Section 3.2
Authority; Execution and Delivery; Enforceability
 
14
 
Section 3.3
Consents and Approvals; No Violations
 
14
 
Section 3.4
Brokers and Finders
 
15
 
Section 3.5
No Proceedings
 
15
 
Section 3.6
Availability of Funds
 
15

 
 
i
 

--------------------------------------------------------------------------------

 
 
Article IV
COVENANTS
15
 
Section 4.1
Retained Acquired Assets; Retained Information
 
15
 
Section 4.2
Confidentiality
 
16
 
Section 4.3
Regulatory Approvals
 
17
 
Section 4.4
Transfer Taxes
 
17
 
Section 4.5
Purchase Price Allocation
 
18
 
Section 4.6
Publicity
 
18
 
Section 4.7
Further Assurances
 
18
 
Section 4.8
Use of Names
 
18
 
Section 4.9
Bulk Transfer Laws
 
19
 
Section 4.10
Conduct of the Business
 
19
 
Section 4.11
Access and Cooperation
 
20
 
Section 4.12
Refunds and Remittances
 
21
 
Section 4.13
Returns
 
21
 
Section 4.14
Consents
 
22
 
Section 4.15
Coupons
 
22
 
Section 4.16
No Shop
 
22
 
Section 4.17
Employees
 
23
 
Section 4.18
Non-Competition and Non-Solicitation Agreements
 
23
 
Section 4.19
Certain Financial Information
 
25
 
Section 4.20
Trademarks
 
25
 
Section 4.21
Promotion Liabilities
 
25
 
Section 4.22
Inventory
 
26
 
Section 4.23
Ancillary Agreements
 
26
         
Article V
CLOSING CONDITIONS
26
 
Section 5.1
Conditions to Obligations of the Parties
 
26
 
Section 5.2
Conditions to the Obligations of Purchaser
 
26
 
Section 5.3
Conditions to the Obligations of the Seller
 
27
         

 
 
ii

 

--------------------------------------------------------------------------------

 
 
Article VI
SURVIVAL; INDEMNIFICATION
27
 
Section 6.1
Survival
 
27
 
Section 6.2
Indemnification by the Seller
 
27
 
Section 6.3
Indemnification by Purchaser
 
29
 
Section 6.4
Calculation of Losses
 
29
 
Section 6.5
Termination of Indemnification
 
30
 
Section 6.6
Procedures
 
30
 
Section 6.7
Sole Remedy; No Additional Representations
 
31
 
Section 6.8
Limitations on Liability
 
32
 
Section 6.9
Guarantee
 
33
         
Article VII
TERMINATION
33
 
Section 7.1
Termination
 
33
 
Section 7.2
Procedure and Effect of Termination
 
34
         
Article VIII
MISCELLANEOUS
34
 
Section 8.1
Notices
 
34
 
Section 8.2
Definitions; Interpretation
 
35
 
Section 8.3
Descriptive Headings
 
39
 
Section 8.4
Counterparts
 
39
 
Section 8.5
Entire Agreement
 
39
 
Section 8.6
Affiliates
 
39
 
Section 8.7
Fees and Expenses
 
39
 
Section 8.8
Governing Law
 
40
 
Section 8.9
Assignment
 
40
 
Section 8.10
Successors and Assigns
 
40
 
Section 8.11
Severability
 
40
 
Section 8.12
Amendments and Waivers
 
40
 
Section 8.13
Specific Performance; Jurisdiction
 
40
 
Section 8.14
Waiver of Jury Trial
 
41
 
Section 8.15
Representations
 
41


EXHIBITS

 
Exhibit A                      Assumption Agreement
Exhibit B                      Assignment of Trademarks
Exhibit C                      Assignment of Patent
Exhibit D                      Bill of Sale and Assignment Agreement
Exhibit E                      Manufacturing Agreement Term Sheet
Exhibit F                      Transitional Services Agreement


 
iii

 

--------------------------------------------------------------------------------

 
 

 
Index of Defined Terms
   
1060 Forms
19
 
Inventory Value
7
   
Accounts Payable
5
 
Knowledge of the Sellers
39
   
Accounts Receivable
3
 
Lien
39
   
Acquired Assets
1
 
Losses
29
   
Acquisition
1
 
Manufacturing Agreement
39
   
Affiliate
37
 
Material Adverse Effect
39
   
Affiliate Sellers
1
 
Maximum
30
   
Affiliated Group
37
 
Names
20
   
Apportioned Obligations
18
 
Net Accounts Receivable
7
   
Assignment of Patent
37
 
Non-Compete Period
24
   
Assignment of Trademarks
37
 
Other Intellectual Property
39
   
Assumed Contracts
2
 
Patent
39
   
Assumed Liabilities
4
 
Permits
13
   
Assumption Agreement
38
 
Permitted Liens
39
   
Basket
29
 
Person
40
   
Bill of Sale and Assignment Agreement
38
 
Post-Closing Tax Period
18
   
Brand Products
1
 
Pre-Closing Tax Period
14
   
Business
38
 
Private Label Products
1
   
Canadian Transfer Documents
38
 
Proceeding
13
   
Closing
6
 
Products
1
   
Closing Date
38
 
Promotion Liabilities
4
   
Closing Working Capital
7
 
Purchase Price
1
   
Code
38
 
Purchaser
1
   
Competing Business
24
 
Purchaser Indemnitees
29
   
Confidentiality Agreement
17
 
Related Instruments
40
   
Coupon Liabilities
4
 
Related Transfer Instruments
40
   
Del Accounting Consistently Applied
7
 
Restricted Affiliates
24
   
Dispute Procedures
23
 
Retained Information
40
   
Estimated Closing Working Capital
7
 
Return Liabilities
4
   
Estimated Working Capital Adjustment
7
 
Seller
1
   
Excluded Assets
3
 
Seller Indemnitees
30
   
Excluded Liability
5
 
Sellers
1
   
FDA
2
 
Selling Margin
11
   
Financial Information
11
 
Target
7
   
Formulae
38
 
Tax
40
   
GAAP
38
 
Tax Return
40
   
Governmental Entity
38
 
Taxes
40
   
HSR Act
18
 
Third Party Claim
31
   
indemnified party
31
 
Trademarks
40
   
indemnifying party
31
 
Transfer Taxes
18
   
Intellectual Property
38
 
Transitional Services Agreement
40
   
Inventory
38
 
United States
40
 


 


 
iv

 

--------------------------------------------------------------------------------

 


ASSET PURCHASE AGREEMENT dated as of March 28, 2008, between Del
Pharmaceuticals, Inc., a Delaware corporation (the “Seller”), and Church &
Dwight Co., Inc., a Delaware corporation (“Purchaser”).
 
INTRODUCTION
 
The Seller, directly or indirectly through its Affiliates engaged in the
Business, each of which is listed on Schedule 1-A (the “Affiliate Sellers”, and
together with the Seller, the “Sellers”), manufactures, distributes, markets and
sells over-the-counter pharmaceutical products under the brand names listed on
Schedule 1-B (the “Brand Products”) and manufactures and distributes the private
label over-the-counter pharmaceutical products set forth on Schedule 1-C (the
“Private Label Products”, and together with the Brand Products, the “Products”).
 
The Sellers desire to sell to Purchaser, and Purchaser desires to purchase from
the Sellers, the Acquired Assets upon the terms and subject to the conditions
set forth in this Agreement.  In addition, Purchaser has agreed to assume from
the Sellers the Assumed Liabilities upon the terms and subject to the conditions
set forth in this Agreement.
 
Certain capitalized terms used in this Agreement are defined in Section
8.2(a).  The Index of Defined Terms identifies the pages of this Agreement on
which capitalized terms used in this Agreement are defined.
 
Accordingly, the parties agree as follows:
 
ARTICLE I
 
SALE AND PURCHASE OF ASSETS
 
Section 1.1 Purchase and Sale.  On the terms and subject to the conditions of
this Agreement, at the Closing, the Seller shall, and shall cause the Affiliate
Sellers to, sell, assign, transfer, convey and deliver to Purchaser, and
Purchaser shall purchase from the Sellers, all the right, title and interest of
the Sellers in, to and under the Acquired Assets, for (a) U.S. $380 million,
payable in cash as set forth in Section 1.4 and subject to adjustment as set
forth in Section 1.6 (the “Purchase Price”), and (b) the assumption by Purchaser
of the Assumed Liabilities.  The purchase and sale of the Acquired Assets and
the assumption of the Assumed Liabilities are referred to in this Agreement
collectively as the “Acquisition.”
 
Section 1.2 Transfer of Assets.  (a)  The term “Acquired Assets” means the
right, title and interest of the Sellers in, to and under the assets, wherever
located, whether now owned or acquired on or after the date hereof, that are set
forth below as the same shall exist on the Closing Date:
 
(i) the Intellectual Property, including the goodwill related thereto;
 
(ii) any and all regulatory files (including correspondence with regulatory
authorities and memoranda or other documents prepared by the Seller for internal
use by the Seller) and Permits relating exclusively to the Business or the
 

--------------------------------------------------------------------------------

 
        
        Acquired Assets from the United States Food and Drug Administration (the
“FDA”) and any other applicable regulatory authority, including the regulatory
files
        and Permits set forth on Schedule 1.2(a)(ii);
 
(iii) all marketing materials, research data, customer and sales information,
product literature, labeling, cartons, inserts, advertising and other
promotional materials and data, advertising and display materials and all
training materials in whatever medium (e.g., audio, visual or print) exclusively
related to the Business or the Acquired Assets;
 
(iv) all books, records, other documents and relevant reports (whether in draft
or final form) and information (including consumer, customer, manufacturer,
supplier or vendor lists and files; trademark and copyright files; distribution
lists; mailing lists; price lists; sales materials; operating, production and
other manuals; plans; files; specifications; process drawings; computer files,
data and information; marketing/research reports; consumer studies; new product
concept testing data; clinical data; safety testing data and analyses; customer
service call logs and files; manufacturing and quality control records and
procedures; research and development files (including original lab notebooks)),
in each case exclusively used in, related to or prepared for use in or with
respect to the Business or the Acquired Assets;
 
(v) the contracts, agreements, licenses, commitments and orders for the purchase
and sale of goods and equipment (including Inventory) and services (including
advertising, distribution, promotion and other incidental services) and other
legally binding arrangements that are set forth on Schedule 1.2(a)(v), including
any amendment thereof executed after the date hereof but before the Closing Date
in compliance with the terms of this Agreement (collectively, the “Assumed
Contracts”);
 
(vi) the manufacturing and packaging equipment set forth on Schedule 1.2(a)(vi)
and any warranty rights and claims applicable to such equipment;
 
(vii) all Inventories; provided, that Purchaser may request that the Seller
retain any raw materials, packaging materials or finished goods constituting
Inventory purchased or manufactured before January 1, 2007;
 
(viii) all accounts receivable due and owing by any third party to the Sellers
on the Closing Date arising or held in connection with the manufacture,
distribution, marketing and sale of any Products (including for the avoidance of
doubt, accounts receivable generated in Puerto Rico) (“Accounts Receivable”);
 
(ix) all UPC manufacturer ID codes and EAN codes and other manufacturer codes
used in the Business;
 
(x) toll-free phone numbers (including without limitation customer service phone
numbers), websites and website URLs used exclusively in the Business (other than
any URL that includes a Name);
 
2


--------------------------------------------------------------------------------

 
 
(xi) all existing or under-development product formulations and product
specifications relating to the manufacture of the Products and similar products
and all Intellectual Property therein or related thereto;
 
(xii) all goodwill relating to the Products and the Business;
 
(xiii) all prepayments, trade credits, prepaid expenses and third-party cash
deposits relating to the Business;
 
(xiv) any open sales orders from customers of the Business in the ordinary
course; and
 
(xv) all present and future rights, claims, credits, causes of action, rights of
recovery and rights of setoff against third parties to the extent relating to
the Acquired Assets but not to the extent relating to any Excluded Liability.
 
(b) Notwithstanding anything to the contrary in Section 1.2(a), Purchaser
acknowledges and agrees that it is not acquiring any right, title or interest
in, to or under any of the following assets (the “Excluded Assets”):
 
(i) any real estate owned or leased by the Sellers;
 
(ii) any cash and cash equivalents of the Sellers;
 
(iii) the Names, except as expressly provided in Section 4.8;
 
(iv) any assets, properties or rights of the Sellers other than the Acquired
Assets;
 
(v) except as set forth on Schedule 1.2(a)(vi), any manufacturing and packaging
equipment assets used in the manufacture and packaging of the Products and any
other products of the Sellers, or any warranty rights applicable to such
equipment;
 
(vi) any refund or credit of Taxes payable to the Sellers or any of their
Affiliates (to the extent that the Taxes being refunded were not paid by
Purchaser);
 
(vii) any rights, claims, credits, causes of action, rights of recovery and
rights of setoff against third parties of the Sellers to the extent relating to
any Excluded Asset or any Excluded Liability;
 
(viii) any rights of the Sellers under this Agreement or the Related
Instruments; and
 
(ix) the minute books and corporate records of the Sellers.
 
3


--------------------------------------------------------------------------------

 
 
(c) Purchaser shall acquire the Acquired Assets free and clear of all
liabilities, obligations and commitments of the Sellers other than the Assumed
Liabilities, and free and clear of all Liens, other than Permitted Liens.
 
Section 1.3 Assumed Liabilities.  (a)  Upon the terms and subject to the
conditions of this Agreement, Purchaser shall assume, effective as of the
Closing Date, and from and after the Closing Date Purchaser shall pay, perform
and discharge when due, the following liabilities, obligations and commitments
of the Sellers (the “Assumed Liabilities”):
 
(i) all liabilities arising out of or relating to any product liability, breach
of warranty or similar claim for injury or other harm to person or property,
which resulted from the use or misuse of Products or otherwise related to the
Products (including all Proceedings relating to any such liabilities) to the
extent such Products were manufactured by or for Purchaser on or after the
Closing Date (except to the extent the Seller or its Affiliates is responsible
for such liabilities under the terms of the Manufacturing Agreement);
 
(ii) all liabilities, obligations and commitments arising out of or relating to
the return of or warranty claims relating to any Products returned for refund,
replacement or credit (the “Return Liabilities”);
 
(iii) all liabilities, obligations and commitments arising out of or relating to
any coupons or rebates related to any Products (the “Coupon Liabilities”);
 
(iv) all promotional and coop advertising liabilities, obligations and
commitments arising out of or relating to, directly or indirectly, the
marketing, distribution or sale of the Products (the “Promotion Liabilities”);
 
(v) any liabilities, obligations or commitments arising out of or relating to
any Assumed Contract, except to the extent such liabilities, obligations or
commitments arise from the Sellers’ breach or default (including for this
purpose any event which, with notice or lapse of time or both, would constitute
such a breach or default) of any provision of any Assumed Contract prior to the
Closing;
 
(vi) any liabilities, obligations or commitments arising out of or relating to
any Proceeding relating to the Acquired Assets or the Products not otherwise
subject to indemnification in favor of any Purchaser Indemnitee pursuant to
Section 6.2(a)(i) hereof;
 
(vii) all trade accounts payable due and owing by the Sellers on the Closing
Date to any unrelated third party with respect to the manufacture, distribution,
marketing and sale of any Products (“Accounts Payable”);
 
(viii) any open purchase orders relating exclusively to the Acquired Assets and
not related to the manufacture of the Products;
 
4


--------------------------------------------------------------------------------

 
 
(ix) any liabilities, obligations and commitments for the Orajel monograph study
relating exclusively to the Business to the extent of the accruals or reserves
for such items in Closing Working Capital; and
 
(x) all other liabilities, obligations and commitments of whatever kind and
nature, primary or secondary, direct or indirect, absolute or contingent, known
or unknown, whether or not accrued, arising out of or relating to, directly or
indirectly, the Acquired Assets or the Products or the ownership, sale or lease
of any of the Acquired Assets but only to the extent such liabilities,
obligations or commitments are attributable to any action, omission,
performance, non-performance, event, condition or circumstance on or after the
Closing Date and are not otherwise subject to indemnification under Section
6.2(a)(i)(A) in favor of any Purchaser Indemnitee pursuant to Article VI hereof.
 
(b) Notwithstanding any other provision of this Agreement or any other writing
to the contrary, at the Closing, Purchaser shall assume and shall pay, perform
and discharge when due only the Assumed Liabilities and shall not assume, nor
have any obligation to pay, perform or discharge any Excluded Liability.  All
Excluded Liabilities shall be retained by and remain liabilities, obligations
and commitments of the Sellers.  The term “Excluded Liability” shall mean all
liabilities, obligations and commitments of the Sellers, whether or not accrued,
that are not Assumed Liabilities, including without limitation:
 
(i) any liability or obligation of any Seller, or any member of any Affiliated
Group of which any Seller is a member, for Taxes; provided, that Transfer Taxes
incurred in connection with the transactions contemplated by this Agreement and
Apportioned Obligations shall be paid in the manner set forth in Section 4.4;
 
(ii) any liability, obligation or commitment of the Sellers arising out of or
relating to any Excluded Asset;
 
(iii) any liability, obligation or commitment arising out of or relating to
employment, compensation or benefits (including severance) for the present or
past employees of the Sellers for all employment by the Sellers relating to the
Business;
 
(iv) any liability, obligation or commitment of the Sellers under this Agreement
or any Related Instrument; and
 
(v) except to the extent specifically provided in Section 1.3(a), all other
liabilities, obligations and commitments of Sellers, regardless of when they are
asserted, billed or imposed or when they become due or payable, of whatever kind
and nature, primary or secondary, direct or indirect, absolute or contingent,
known or unknown, whether or not accrued, arising out of or relating to,
directly or indirectly, the Business or the Acquired Assets.
 
Section 1.4 Closing.  The closing (the “Closing”) of the Acquisition shall take
place at the offices of Covington & Burling LLP, 620 Eighth Avenue, New York,
NY, on the later of July 1, 2008 and the fifth business day following the
satisfaction or waiver of the conditions set forth in Article V (except those
conditions that by their terms are not capable of   
 
5


--------------------------------------------------------------------------------

 
 
satisfaction prior to the Closing Date), or at such other time or place as the
Seller and Purchaser may agree.  At the Closing:
(a) The Sellers shall deliver to Purchaser the following:  (i) a duly executed
Assumption Agreement; (ii) a duly executed Assignment of Trademarks; (iii) a
duly executed Assignment of Patent; (iv) a duly executed Bill of Sale and
Assignment Agreement; (v) a duly executed Manufacturing Agreement; (vi) a duly
executed Transitional Services Agreement; (vii) duly executed Canadian Transfer
Documents; (viii) third party consents as required by Schedule 1.4(a); (ix) (A)
duly executed certificates prepared in accordance with Treasury Regulations
Section 1.1445-2 and dated as of the Closing Date certifying that each such
Seller that is incorporated in the United States is not a “foreign person”
within the meaning of Section 1445 of the Code and (B) duly executed
certificates prepared in accordance with Treasury Regulations Section 1.1445-2
and dated as of the Closing Date certifying that each such Seller that is not
incorporated in the United States is not transferring a “U.S. real property
interest” as defined in Section 897(c) of the Code; and (x) all other documents,
instruments or certificates required to be delivered by the Sellers at the
Closing pursuant to this Agreement.
 
(b) Purchaser shall deliver to the Sellers the following: (i) cash in the
aggregate amount of $380 million, plus or minus the amount of the Estimated
Working Capital Adjustment, by electronic funds transfer of immediately
available funds in the amounts and to the account as is designated by the Seller
no later than five business days before the Closing Date; (ii) a duly executed
Assumption Agreement; (iii) a duly executed Assignment of Trademarks; (iv) a
duly executed Assignment of Patent; (v) a duly executed Bill of Sale and
Assignment Agreement; (vi) a duly executed Manufacturing Agreement; (vii) a duly
executed Transitional Services Agreement; (vii) duly executed Canadian Transfer
Documents; and (ix) all other documents, instruments or certificates required to
be delivered by Purchaser at the Closing pursuant to this Agreement.
 
Section 1.5 Transfer of Inventory.  Until the Closing Date, any loss of or
damage to the Inventory from fire, casualty or any other occurrence shall be the
sole responsibility of the Sellers.  On the Closing Date, title to the Inventory
shall be transferred to Purchaser and Purchaser shall thereafter bear all risk
of loss associated with the Inventory and be solely responsible for procuring
adequate insurance to protect the Inventory against any such loss.  During the
60 day period following the Closing Date, the Sellers shall ship the Inventory
constituting finished goods ready for final sale to Purchaser in such quantities
and on such dates as so requested by Purchaser, at Purchaser’s sole cost,
expense and risk, to such location or locations as so requested by Purchaser.
 
Section 1.6 Working Capital Adjustment.  (a)  No later than five business days
prior to the Closing Date, the Seller shall deliver to Purchaser its good faith
estimate of Closing Working Capital as of the opening of business on the Closing
Date (“Estimated Closing Working Capital”) together with a statement of the
calculation of the Estimated Closing Working Capital.  If Purchaser disagrees
with the Seller’s calculation of the Estimated Closing Working Capital,
Purchaser shall deliver to the Seller its own good faith estimate of Closing
Working Capital as of the opening of business on the Closing Date, together with
a statement of the calculation of the Estimated Closing Working Capital.  If
Purchaser delivers its calculation of the Estimated Closing Working Capital to
the Seller, Purchaser and the Seller shall negotiate in good faith to
 
6


--------------------------------------------------------------------------------

 
 
agree upon the calculation of the Estimated Closing Working Capital.  If
Purchaser and the Seller cannot agree on such calculation, the Closing shall
nonetheless take place without delay using the Target as the Estimated Closing
Working Capital.  If the Estimated Closing Working Capital exceeds $12.312
million ( the “Target”), which amount has been calculated as set forth in
Schedule 1.6, then the Purchase Price shall be increased by the amount of such
excess.  If the Estimated Closing Working Capital is less than the Target, then
the Purchase Price shall be decreased by the amount of such deficit.  The amount
by which the Purchase Price is increased or decreased, as applicable, pursuant
to the provisions of this Section 1.6(a) is referred to as the “Estimated
Working Capital Adjustment”.  
 
(b) As promptly as practicable and in no event later than 90 days after the
Closing, Purchaser shall prepare and deliver to the Seller a statement of
Closing Working Capital prepared in accordance with Del Accounting Consistently
Applied.  “Closing Working Capital” means, as of the opening of business on the
Closing Date, the excess of (A) Net Accounts Receivable plus Inventory Value
plus prepaid expenses and trade credits, each to the extent constituting
Acquired Assets and calculated in accordance with Del Accounting Consistently
Applied, over (B) Accounts Payable plus the accruals for Promotion Liabilities,
Coupon Liabilities and the Orajel monograph study, each calculated in accordance
with Del Accounting Consistently Applied; provided, that Closing Working Capital
shall not include any Tax asset or liability.  “Inventory Value” shall equal the
sum of (i) the product of the amount of Inventory constituting final goods ready
for sale times the full cost (including labor, materials and overhead as
specified in Del standard costs, plus the cost of freight-in of materials and
variances) of such Products plus (ii) the product of the amount of each other
form of Inventory times the full cost (including labor, materials and overhead
as specified in Del standard costs, plus the cost of freight-in of materials and
variances) of such Inventory, less Inventory reserve.  “Net Accounts Receivable”
shall equal the excess of (i) Accounts Receivable (it being understood that any
accounts receivable generated in Puerto Rico are not included for purposes of
calculating the Target or Closing Working Capital) over (ii) the sum of the
accruals and reserves for Return Liabilities, markdowns, chargebacks,
coop/promotions, discounts and allowances and doubtful accounts.  “Del
Accounting Consistently Applied” means Del Laboratories, Inc. accounting
principles, policies, standards and procedures, which are in accordance with
GAAP, consistently applied; provided, however, that to the extent Del Accounting
Consistently Applied is not in accordance with GAAP, the independent accounting
firm engaged hereunder shall use GAAP (it being understood that if the use of
GAAP instead of Del Accounting Consistently Applied results in a change to any
amount included in the calculation of Closing Working Capital, a conforming
change shall also be made to such amount to the extent included in the
calculation of the Target); provided, further, however, that in no event shall
any respective reserves or accruals for the Business be reduced from the amounts
included in the Target except to reflect (i) cash payments made by the Sellers
subsequent to such date, (ii) changes in circumstances or events occurring
between such date and the Closing Date and (iii) bona fide commercial
transactions; provided, further, further, however, the amount of trade credits
included in Closing Working Capital shall not exceed the net book value of
Inventory bartered in exchange therefore and included in the Target.
 
(c) The Seller shall have 30 days to object to the calculation of Closing
Working Capital set forth in the statement.  The notice of disagreement must
specify in reasonable detail the items contained in the statement that the
Seller disputes, the amount of each
 
7


--------------------------------------------------------------------------------

 
 
item in dispute, the Seller’s calculation of the amount of each item disputed
and the basis for any such disputes (it being understood that the only basis for
such a dispute is that the item was not calculated in accordance with this
Agreement or such calculation was mathematically inaccurate).  The Seller shall
be deemed to have agreed to any items in the calculation of Closing Working
Capital set forth in Purchaser’s statement to which it has not objected.  If the
Seller shall not object to any items in Purchaser’s calculation of the Closing
Working Capital, the calculation of Closing Working Capital set forth in
Purchaser’s statement shall be final.  If the Seller shall so object, Purchaser
and the Seller shall use their reasonable efforts to reach agreement as to the
disputed items.  If within 15 days following the Seller advising Purchaser of
its objections, Purchaser and the Seller shall not have resolved all such
disputed items, they shall promptly engage an independent accounting firm to be
mutually selected by them (or Ernst & Young if such parties cannot agree on an
independent accounting firm) to resolve any remaining disputed items as soon as
practicable.  The scope of the disputes to be resolved by the accounting firm
will be limited to whether the items in dispute that were included in the notice
of disagreement delivered in accordance with this Section 1.6(c) were prepared
in accordance with this Agreement, and the accounting firm shall determine, on
such basis, whether and to what extent Purchaser’s and Seller’s respective
calculations of Closing Working Capital require adjustment.  The accounting
firm’s decision will be based solely on submissions by the Seller and Purchaser
and their respective representatives and not by independent review.  In making
its determination of Closing Working Capital, the accounting firm shall be
instructed to determine only those disputed items that were included in the
notice of disagreement delivered in accordance with this Section 1.6(c) and
which remain unresolved and may not assign a value greater than the greatest
value for such item claimed by either party or smaller than the smallest value
for such item claimed by either party.  The fees, costs and expenses incurred in
connection therewith shall be shared in equal amounts by Purchaser and the
Seller.  The determination of the accounting firm shall be final and binding
upon each of the parties.
 
(d) Following a final determination of Closing Working Capital, such final
amount shall be compared to the Estimated Closing Working Capital determined
pursuant to Section 1.6(a) above.  In the event that the final Closing Working
Capital exceeds the Estimated Closing Working Capital, Purchaser shall promptly
remit to the Seller an amount equal to such difference.  In the event that the
Estimated Closing Working Capital exceeds the final Closing Working Capital, the
Seller shall promptly remit to Purchaser an amount equal to such difference.
 
(e) Each of the Sellers and Purchaser shall cooperate with and make available to
the other parties and their respective representatives all information, records,
data and working papers, and shall permit reasonable access to its facilities
and personnel, as may be reasonably requested in connection with the preparation
and review of the Closing Working Capital statement and the resolution of any
disputes thereunder.  Such cooperation shall include permitting Purchaser after
the Closing Date to promptly take a physical inventory of all Inventory held by
the Sellers.  Such physical inventory inspection shall be conducted at
Purchaser’s sole cost and expense, during normal business hours and in a manner
that shall not interfere with the Sellers’ conduct of their business.
 
Section 1.7 Assignment of Acquired Assets; Consents of Third
Parties.  Notwithstanding anything in this Agreement to the contrary, (i) this
Agreement shall not
 
8


--------------------------------------------------------------------------------

 
 
item in dispute, the Seller’s calculation of the amount of each item disputed
and the basis for any such disputes (it being understood that the only basis for
such a dispute is that the item was not calculated in accordance with this
Agreement or such calculation was mathematically inaccurate).  The Seller shall
be deemed to have agreed to any items in the calculation of Closing Working
Capital set forth in Purchaser’s statement to which it has not objected.  If the
Seller shall not object to any items in Purchaser’s calculation of the Closing
Working Capital, the calculation of Closing Working Capital set forth in
Purchaser’s statement shall be final.  If the Seller shall so object, Purchaser
and the Seller shall use their reasonable efforts to reach agreement as to the
disputed items.  If within 15 days following the Seller advising Purchaser of
its objections, Purchaser and the Seller shall not have resolved all such
disputed items, they shall promptly engage an independent accounting firm to be
mutually selected by them (or Ernst & Young if such parties cannot agree on an
independent accounting firm) to resolve any remaining disputed items as soon as
practicable.  The scope of the disputes to be resolved by the accounting firm
will be limited to whether the items in dispute that were included in the notice
of disagreement delivered in accordance with this Section 1.6(c) were prepared
in accordance with this Agreement, and the accounting firm shall determine, on
such basis, whether and to what extent Purchaser’s and Seller’s respective
calculations of Closing Working Capital require adjustment.  The accounting
firm’s decision will be based solely on submissions by the Seller and Purchaser
and their respective representatives and not by independent review.  In making
its determination of Closing Working Capital, the accounting firm shall be
instructed to determine only those disputed items that were included in the
notice of disagreement delivered in accordance with this Section 1.6(c) and
which remain unresolved and may not assign a value greater than the greatest
value for such item claimed by either party or smaller than the smallest value
for such item claimed by either party.  The fees, costs and expenses incurred in
connection therewith shall be shared in equal amounts by Purchaser and the
Seller.  The determination of the accounting firm shall be final and binding
upon each of the parties.
 
ARTICLE II 
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
The Seller hereby represents and warrants to Purchaser as follows:
 
Section 2.1 Organization.  Each of the Sellers is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization.  Each of the Sellers has all requisite corporate power and
authority to own, lease and operate the Acquired Assets and to carry on the
Business in all material respects as it is presently conducted.
 
Section 2.2 Authority; Execution and Delivery; Enforceability.  The Seller has
the requisite corporate power and authority to execute and deliver this
Agreement and to perform all of its obligations hereunder, and each of the
Sellers has the requisite corporate power and authority to execute and deliver
each Related Instrument to which it is a party and to perform all of its
obligations thereunder.  The execution and delivery of this Agreement and the
Related Instruments and the performance by the Sellers of their respective
obligations hereunder and thereunder have been (or will be before the Closing in
the case of the Related Instruments) authorized by all requisite corporate
action on their respective parts.  This Agreement has been validly executed and
delivered by the Seller and, assuming that this Agreement has been duly
authorized, executed and delivered by Purchaser, constitutes, and each Related
Instrument that is to be executed and delivered by the Sellers will constitute
when executed and delivered by the Sellers (assuming that such Related
Instrument has been duly authorized, executed and delivered by Purchaser or an
Affiliate of Purchaser, to the extent a party thereto), a valid and binding
obligation of such party, enforceable against such party in accordance with its
terms, subject to
 
9


--------------------------------------------------------------------------------

 
 
bankruptcy, insolvency or similar laws of general application relating to
creditors rights and equitable principles of general applicability (whether
considered at law or equity).
 
Section 2.3 Consents and Approvals; No Violations.  (a)  Neither the execution
and delivery of this Agreement nor any Related Instrument by the Sellers, nor
the performance by the Sellers of their obligations hereunder or thereunder nor
the consummation of the transactions contemplated hereby or thereby will (i)
violate the certificate of incorporation, by-laws or other organizational
document of the Sellers, (ii) except as set forth on Schedule 2.3(a), conflict
with or result in a violation or breach of any term, condition or provision of,
result in or give rise to any right of payment, rescission, renegotiation,
termination, cancellation or acceleration with respect to, or constitute a
default under, any contract, agreement or instrument to which any of the Sellers
is a party or by which any of the Sellers or the Acquired Assets are bound, or
result in the creation or imposition of any Lien upon any Acquired Assets or
(iii) violate or conflict with any law, rule, regulation, judgment, order or
decree of any Governmental Entity applicable to the Sellers, the Business or the
Acquired Assets, except in the case of clause (ii) or (iii) for violations,
breaches, rights or defaults that, individually or in the aggregate, would not
have a Material Adverse Effect or a material adverse effect on the Sellers’
ability to consummate the transactions contemplated hereby or materially delay
the consummation of the transactions contemplated hereby.
 
(b) Except as set forth on Schedule 2.3(b), no filing with, and no
authorization, consent or approval of, any Governmental Entity is necessary for
the consummation by the Sellers of the transactions contemplated by this
Agreement except for those filings, authorizations, consents and approvals the
failure of which to be made or obtained, individually or in the aggregate, would
not have a Material Adverse Effect or a material adverse effect on the Sellers’
ability to consummate the transactions contemplated hereby or materially delay
the consummation of the transactions contemplated hereby.
 
Section 2.4 Financial Statements.  
 
(a) Schedule 2.4(a) sets forth the unaudited statement of the Selling Margin for
the Products and the unaudited statement of net assets of the Business as of and
for the year ended December 31, 2007 (collectively, the “Financial
Information”).  The Financial Information has been derived from the Sellers’
books and records in accordance with the Sellers’ accounting policies applied on
a consistent basis, the principles of which are in accordance with GAAP
consistently applied.  It is understood that the Financial Information is
internally prepared, does not contain footnotes, and may not necessarily reflect
what the allocated cost of overhead, freight, distribution center and products
liability insurance expenses included in sales margins for the Products of the
Business would have been had the Business been a standalone entity during the
period indicated.  “Selling Margin” shall mean gross sales less (i) returns,
promotion allowances, coupons and other discounts and allowances, (ii) costs of
goods sold, (iii) commissions, freight and net royalty expenses, (iv) displays
and coop and national advertising expenses, (v) cost of promotional material,
product and package design, samples, market research, product liability
insurance and distribution expenses, and (vi) cost of marketing group and
division expenses.
 
10


--------------------------------------------------------------------------------

 
 
(b) As of the date hereof, the Business has approximately $600,000 in trade
credits.  There are no liabilities or obligations, contingent or otherwise,
associated with any of the trade credits constituting Acquired Assets.
 
Section 2.5 Absence of Certain Changes.  Except as set forth on Schedule 2.5,
Since January 1, 2008 and through the date hereof, there has not been any event,
occurrence or development which has had or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  Since January 1,
2008 and through the date hereof, the Sellers (i) have caused the Business to be
conducted in the ordinary course of business consistent with past practices and
(ii) have not taken (or refrained from taking, as applicable) any actions that
if taken after the date hereof would violate Section 4.10 of this Agreement.  
 
Section 2.6 Title of Assets.  The Sellers have and will convey to Purchaser good
and valid title to all the Acquired Assets, except those sold or otherwise
disposed of in the ordinary course of business consistent with past practices
and not in violation of this Agreement, in each case free and clear of all
Liens, other than Permitted Liens.  The equipment comprising the Acquired Assets
is free from material defects, has been maintained in accordance with past
practice, is in materially good operating condition and repair (subject to
normal wear and tear) and is suitable for the purposes for which it presently is
used.  This Section 2.6 does not relate to Intellectual Property, which is the
subject of Section 2.7.
 
Section 2.7 Intellectual Property.  (a)  Schedule 2.7(a) sets forth a list of
all:  (i) patents and patent applications, (ii) trademark registrations and
applications, (iii) copyright registrations and applications, and (iv) domain
name registrations, in each case owned or registered and included in the
Acquired Assets.  Schedule 2.7(a) also sets forth a list of all licenses or
other agreements by which the Sellers have granted to any third party the right
to use any Intellectual Property, except for licenses contained in agreements
entered into by the Sellers with advertisers, distributors and suppliers in the
ordinary course of business.
 
(b) The Sellers own and possess all right, title and interest in and to the
Intellectual Property free and clear of any Liens other than Permitted Liens and
licenses granted to suppliers, advertisers, and distributors in the ordinary
course of business.
 
(c) There are no claims pending or, to the Knowledge of the Sellers, threatened
in writing, as of the date of this Agreement, against the Sellers by any person
with respect to the ownership, validity, enforceability or use of the
Intellectual Property, including without limitation any cancellation,
opposition, reissuance, reexamination or similar proceeding involving the Patent
or Trademarks.
 
(d) The Sellers have no pending, written notices of any infringement, dilution
or misappropriation by any third party of the Intellectual Property and to the
Knowledge of the Sellers, no third party is or has infringed, misappropriated or
diluted any of the Intellectual Property.
 
(e) To the Knowledge of the Sellers, the conduct of the Business, including the
manufacture, marketing, distribution and sale of the Products does not infringe,
dilute or misappropriate any intellectual property of any third party.
 
11


--------------------------------------------------------------------------------

 
(f) (i) The Patent lists all of the inventors of the Patent, and (ii) each
inventor of the Patent has assigned his/her entire right, title and interest in
and to the Patent to the applicable Seller.
 
Section 2.8 Contracts.  (a)  Except for the Assumed Contracts, none of the
Sellers are a party to or bound by any oral or written contract, lease, license,
indenture, agreement, commitment or any other legally binding arrangement
(including broker, agency, supply and distribution agreements), that is used or
held for use primarily for the operation or conduct of the Business.  Except for
the Assumed Contracts, there are no material oral or written contracts, leases,
licenses, indentures, agreements, commitments or any other legally binding
arrangements (including broker, agency, supply and distribution agreements)
relating primarily to the Business or the Acquired Assets other than purchase
orders for the sale of Products or purchases of raw materials, packaging
materials and other supplies, in each case in the ordinary course of business.
 
(b) All Assumed Contracts are valid, binding and in full force and effect.  Each
of the Assumed Contracts is enforceable by the Sellers in accordance with its
terms, subject to bankruptcy, insolvency or similar laws of general application
relating to creditors rights and equitable principles of general applicability
(whether considered at law or equity).  The Sellers have performed all
obligations required to be performed by them to date under the Assumed
Contracts, and they are not (with or without the lapse of time or the giving of
notice, or both) in breach or default in any material respect thereunder and, to
the Knowledge of the Sellers, no other party to any Assumed Contract is (with or
without the lapse of time or the giving of notice, or both) in material breach
or default in any respect thereunder.
 
Section 2.9 Compliance with Law; Permits.  (a)  Schedule 1.2(a)(ii) sets forth
each governmental license, registration, concession, franchise, permit,
certificate, approval or other similar authorization (“Permits”), held by the
Sellers and necessary or useful for the conduct of the Business, except for
Permits solely related to the manufacture of the Products.
 
(b) Except to the extent that it would not reasonably be expected to result in a
Material Adverse Effect, (i) the Business has been conducted during the
three-year period ending on the date hereof in compliance with all applicable
Permits and applicable statutes, laws, ordinances, rules, orders and regulations
of any Governmental Entity, including the United States Food, Drug and Cosmetics
Act of 1938, as amended from time to time; (ii) except as set forth on Schedule
1.2(a)(ii), all Permits are in full force and effect; (iii) none of the Sellers
have received written notice from any Governmental Entity that there are any
circumstances currently existing which would lead to any loss or refusal to
renew any Permit on terms less advantageous to the Sellers than the terms of
those Permits currently in force; and (iv) during the three-year period ending
on the date hereof, none of the Sellers have received written notice from any
Governmental Entity that the Business is not in compliance with all applicable
statutes, laws, ordinances, rules, orders and regulations.
 
Section 2.10 Litigation.  (a)  Except as set forth on Schedule 2.10(a), there is
no suit, action or other proceeding (collectively, a “Proceeding”) pending or,
to the Knowledge of the Sellers, threatened against the Sellers or to the
Knowledge of the Sellers, any investigation pending or threatened against the
Sellers and relating to or arising out of the Sellers’ operation of
 
12


--------------------------------------------------------------------------------

 
 
the Business or affecting the Business or the Acquired Assets or which
challenges the validity of this Agreement or any of the transactions
contemplated hereby.  To the Sellers Knowledge, there is no Proceeding pending
or threatened against a supplier of benzocaine that would materially impact the
supply of benzocaine to the Business.
 
 
(b) Except as set forth on Schedule 2.10(b), there are no outstanding
injunctions, restraining orders, decrees or judgments of any Governmental Entity
applicable to the Business or the Acquired Assets (or that will apply to
Purchaser after the Closing Date) that restrict the ownership, disposition or
use of the Acquired Assets, in each case, in any material respect.
 
(c) There is no product liability claim pending, or to the Knowledge of the
Sellers, threatened, relating to any Product that involves a claim against the
Sellers of more than $25,000, and no such claim has been settled, adjudicated or
otherwise disposed of during the three-year period ending on the date hereof.
 
Section 2.11 Brokers and Finders.  The Sellers have not retained any agent,
broker, investment banker, financial advisor or other firm or Person that is or
will be entitled to any brokers’ or finder’s fee or any other commission or
similar fee in connection with this Agreement or any of the Related Instruments
or any of the transactions contemplated hereby or thereby, other than J.P.
Morgan Securities, Inc., whose fees and expenses are payable solely by the
Sellers or their Affiliates.
 
Section 2.12 Inventories.  The Inventories are owned free and clear of all Liens
(other than Permitted Liens) and are of a good and merchantable quality, usable
or saleable in the ordinary course of business consistent with past practices of
the Business, subject to Inventory reserve.  The Sellers have provided for
reserves in accordance with Del Accounting Consistently Applied with respect to
slow moving and obsolete Inventory.
 
Section 2.13 Sufficiency of Assets.  Except as set forth on Schedule 2.13 and
for the Excluded Assets (other than those described in Section 1.2(b)(iv)) and
the rights under the Manufacturing Agreement and Transitional Services Agreement
(assuming any services declined by Purchaser thereunder are provided), the
Acquired Assets constitute all of the material rights, properties and assets
(real, personal or mixed, tangible or intangible) necessary for the conduct of
the Business as presently conducted.  
 
Section 2.14 Customers; Suppliers.  Since January 1, 2007 and prior to the date
hereof, the Sellers have not received any written notice or, to the Knowledge of
the Sellers, any oral notice from a top ten customer of Orajel Products (by
dollar volume of gross sales for the calendar year ended December 31, 2007) that
such customer (a) has ceased or will cease to purchase the Products or (b) has
materially reduced or will materially reduce its purchase of the
Products.  Since January 1, 2007 and prior to the date hereof, the Sellers have
not received any written notice or, to the Knowledge of the Sellers, any oral
notice from a top ten supplier of products, equipment, goods or services
relating to Orajel Products that such supplier (x) has ceased or will cease to
supply the products, equipment, goods or services of such supplier to the
Business or (y) has materially reduced or will materially reduce the supply of
the products, equipment, goods or services of such supplier to the Business.
 
13


--------------------------------------------------------------------------------

 
 
Section 2.15 Taxes.  (a)  The Sellers have timely paid all Taxes which were
required to be paid on or prior to the date hereof, the non-payment of which
would result in a Lien on any Acquired Assets.  Except as set forth on Schedule
2.15(a), (i) there are no proposed assessments of Tax against the Sellers with
respect to the Business or any Liens with respect to Taxes on any of the
Acquired Assets, (ii) the Sellers have not waived any statute of limitations
with respect to Taxes of the Business or agreed to any extension of time with
respect to such a Tax assessment or deficiency and (iii) no Governmental Entity
with which the Sellers do not file Tax Returns has asserted that the Sellers are
or may be subject to Taxes with respect to the Business.  None of the Acquired
Assets is an interest in an entity that is treated as a corporation or
partnership for Tax purposes.
 
(b) The Sellers have established, in accordance with GAAP, adequate reserves for
the payment of, and will timely pay, all Taxes which arise from or with respect
to the Acquired Assets or the operation of the Business and are incurred in or
attributable to a taxable period (or portion thereof) that ends on the Closing
Date (a “Pre-Closing Tax Period”), the non-payment of which would result in a
Lien on any Acquired Asset.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser represents and warrants to the Sellers as follows:
 
Section 3.1 Organization.  Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of the State of
Delaware.  Purchaser has all requisite corporate power and authority to own,
lease and operate its properties and to conduct its business as now being
conducted in all material respects.
 
Section 3.2 Authority; Execution and Delivery; Enforceability.  Purchaser has
the requisite corporate power and authority to execute and deliver this
Agreement and the Related Instruments and to perform its obligations hereunder
and thereunder.  The execution and delivery of this Agreement and the Related
Instruments and the performance by Purchaser of its obligations hereunder and
thereunder have been (or will be before the Closing in the case of the Related
Instruments) authorized by all requisite corporate action on the part of
Purchaser.  This Agreement has been validly executed and delivered by Purchaser
and, assuming that this Agreement has been duly authorized, executed and
delivered by the Seller, constitutes, and each Related Instrument that is to be
executed and delivered by Purchaser will constitute when executed and delivered
by Purchaser (assuming that such Related Instrument has been duly authorized,
executed and delivered by each of the Sellers, to the extent a party thereto), a
valid and binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms, subject to bankruptcy, insolvency or similar laws of
general application relating to creditors rights and equitable principles of
general applicability (whether considered at law or equity).
 
Section 3.3 Consents and Approvals; No Violations.  (a)  Neither the execution
and delivery of this Agreement nor any Related Instrument by Purchaser nor the
performance by Purchaser of its obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby will (i) violate
the certificate of incorporation, by-laws or other
 
14


--------------------------------------------------------------------------------

 
 
organizational document of Purchaser, (ii) conflict with or result in a
violation or breach of any term, condition or provision of, result in or give
rise to any right of payment, rescission, renegotiation, termination,
cancellation or acceleration with respect to, or constitute a default under, any
contract, agreement or instrument to which Purchaser is a party or by which any
of its properties or assets are bound or (iii) violate or conflict with any law,
rule, regulation, judgment, order, injunction or decree of any Governmental
Entity applicable to Purchaser, except in the case of clauses (ii) or (iii) for
violations, breaches or defaults which would not have a material adverse effect
on Purchaser’s ability to consummate the transaction contemplated hereby or
materially delay the consummation of the transactions contemplated by this
Agreement.
 
(b) Except as set forth on Schedule 2.3(b), no filing with, and no
authorization, consent or approval of, any Governmental Entity is necessary for
the consummation by Purchaser of the transactions contemplated by this
Agreement, except for those filings, authorizations, consents or approvals the
failure of which to be made or obtained would not materially impair Purchaser’s
ability to consummate the transaction contemplated hereby or materially delay
the consummation of the transactions contemplated hereby.
 
Section 3.4 Brokers and Finders.  Purchaser has not retained any agent, broker,
investment banker, financial advisor or other firm or Person that is or will be
entitled to any brokers’ or finder’s fee or any other commission or similar fee
in connection with any of the transactions contemplated by this Agreement, other
than Lazard Frères & Co., whose fees and expenses are payable solely by the
Purchaser.  
 
Section 3.5 No Proceedings.  There is no Proceeding pending or, to the knowledge
of Purchaser, threatened against Purchaser which would affect or delay
Purchaser’s ability to consummate the transactions contemplated by this
Agreement and each Related Instrument.
 
Section 3.6 Availability of Funds.  Purchaser has sufficient available funds
either on hand or under committed credit facilities to pay the Purchase Price.
 
ARTICLE IV
 
COVENANTS
 
Section 4.1 Retained Acquired Assets; Retained Information.  (a)  If any
Acquired Assets are, in the reasonable judgment of the parties hereto, required
by the Sellers for the due and timely performance of the Sellers’ obligations
under the Transitional Services Agreement or the Manufacturing Agreement, the
Sellers shall not deliver such Acquired Assets to Purchaser (and title shall not
pass) until the expiration or termination of the Transitional Services Agreement
or the Manufacturing Agreement, as applicable (it being understood that the
parties agree that the assets set forth on Schedule 4.1 shall be retained
Acquired Assets subject to this sentence); provided, that the Sellers shall use
commercially reasonable efforts to maintain such assets in accordance with
industry practices and deliver copies, if applicable, of such retained Acquired
Assets to Purchaser and in any event shall provide Purchaser with access to such
retained Acquired Assets upon reasonable request of Purchaser.  The Sellers
shall not (i) sell, lease, license or otherwise dispose of,
 
15


--------------------------------------------------------------------------------

 
 
any interest in the retained Acquired Assets or (ii) use the retained Acquired
Assets for any purpose other than the due and timely performance of the Sellers’
obligations under the Transitional Services Agreement or the Manufacturing
Agreement.  The Sellers hereby grant to Purchaser an irrevocable, non-exclusive,
worldwide, fully paid-up and royalty-free license until the expiration or
termination of the Manufacturing Agreement to use the retained Acquired Assets
in the manufacture, packaging, distribution and sale of Products, including,
without limitation, in connection with the preparation of any response to an
inquiry, charge or investigation of a Governmental Entity related to the
manufacture, packaging, distribution and sale of the Products.
 
(b) Seller shall also provide copies of any Retained Information to
Purchaser.  If copies of the Retained Information is insufficient for
evidentiary or regulatory purposes, the Sellers shall promptly provide to
Purchaser reasonable access to the original documents.  The Sellers hereby grant
to Purchaser a perpetual, irrevocable, non-exclusive, worldwide, fully paid-up
and royalty-free license to use the Retained Information in the manufacture,
packaging, distribution and sale of Products, including, without limitation, in
connection with the preparation of any response to an inquiry, charge or
investigation of a Governmental Entity related to the manufacture, packaging,
distribution and sale of the Products.
 
Section 4.2 Confidentiality.  (a)  Purchaser acknowledges that the information
being provided to it in connection with the Acquisition and the consummation of
the other transactions contemplated hereby is subject to the terms of a
confidentiality agreement between Purchaser and the Seller dated December 18,
2007, as supplemented on January 11, 2008 (the “Confidentiality Agreement”), the
terms of which are incorporated herein by reference.  Effective upon the Closing
Date, the Confidentiality Agreement shall terminate with respect to information
solely to the extent that such information relates to the Acquired Assets or the
Assumed Liabilities; provided, that Purchaser acknowledges that any and all
other information provided to it by the Sellers or their respective
representatives concerning the Sellers and their Affiliates (other than such
information related to the Acquired Assets or the Assumed Liabilities) shall
remain subject to the terms and conditions of the Confidentiality Agreement for
its duration.  
 
(b) Except as otherwise agreed between the Seller and Purchaser or in any
mutually agreed upon press release announcing the Acquisition disclosed in
compliance with Section 4.6, each of Purchaser and the Seller agree that the
terms of this Agreement and the Related Instruments shall not be disclosed or
otherwise made available to the public and that copies of this Agreement and the
Related Instruments shall not be publicly filed or otherwise made available to
the public, except where such disclosure, availability or filing is required by
applicable law, order, rule or regulation or listing agreement and only to the
extent required by such law, order, rule or regulation or listing agreement.
 
(c) The Sellers shall keep confidential, and cause their Affiliates to keep
confidential, all information relating to the Business, Acquired Assets and
Assumed Liabilities, except as required by law, order, rule or regulation or
listing agreement and except for information that is available to the public on
the Closing Date, or thereafter becomes available to the public other than as a
result of a breach of this Section 4.2(c).  The covenant set forth in this
 
16


--------------------------------------------------------------------------------

 
 
Section 4.2(c) shall terminate upon the third anniversary of the date of
termination of the Manufacturing Agreement or the Transitional Services
Agreement, whichever is later.
 
Section 4.3 Regulatory Approvals.  (a)  Each of the Sellers and Purchaser shall
use their commercially reasonable efforts to procure all applicable regulatory
approvals necessary to consummate the transactions contemplated hereby,
including with respect to the transfer from the Sellers to Purchaser of any
Permits set forth on Schedule 1.2(a)(ii), as soon as reasonably practicable
after the date hereof.
 
(b) In furtherance of the foregoing, each of Purchaser and the Seller shall (i)
make an appropriate filing of a Notification and Report Form pursuant to the
Hart-Scott-Rodino Antitrust Improvement Act of 1976, as amended (the “HSR Act”)
with respect to the Acquisition as promptly as commercially practicable after
the date hereof, (ii) supply as promptly as practicable any additional
information and documentary material that may be requested pursuant thereto and
(iii) take all other commercially reasonable actions to cause the expiration or
termination of any applicable waiting period thereunder.
 
Section 4.4 Transfer Taxes.  (a)  Except as otherwise provided herein, any
excise, sales, use, value-added, transfer or similar taxes (“Transfer Taxes”)
required to be made to any Governmental Entity in connection with the transfer
of the Acquired Assets pursuant to the terms of this Agreement, and any refund
thereof, shall be borne 50% by Purchaser and 50% by the Sellers; provided, that
all Transfer Taxes which are refundable or otherwise recoverable by Purchaser
shall be paid solely by Purchaser to the extent that such Transfer Taxes are
refundable or otherwise recoverable.  The Sellers and Purchaser shall cooperate
in the timely making and filing of all filings, Tax Returns, reports and forms
as may be required with respect to any Transfer Taxes payable in connection with
the transfer of the Acquired Assets.  The parties agree to cooperate to the
extent lawfully permitted in order to minimize the amount of any such Transfer
Taxes.
 
(b) All personal property and similar ad valorem obligations levied with respect
to the Acquired Assets for a taxable period which includes (but does not end on)
the Closing Date (collectively, the “Apportioned Obligations”) shall be
apportioned between the Sellers and Purchaser based on the number of days of
such taxable period included in the Pre-Closing Tax Period and the number of
days of such taxable period after the Closing Date (any such portion of such
taxable period, the “Post-Closing Tax Period”).  The Sellers shall be liable for
the proportionate amount of such Apportioned Obligations that is attributable to
the Pre-Closing Tax Period, and Purchaser shall be liable for the proportionate
amount of such Apportioned Obligations that is attributable to the Post-Closing
Tax Period.
 
(c) Transfer Taxes and Apportioned Obligations shall be timely paid, and all
applicable Tax Returns shall be timely filed, by the party required to do so
under applicable law.  The paying party shall be entitled to reimbursement from
the non-paying party in accordance with Section 4.4(a) or Section 4.4(b), as the
case may be.  Upon payment of any such Apportioned Obligation or Transfer Tax,
the paying party shall present a statement to the non-paying party setting forth
the amount of reimbursement to which the paying party is entitled under Section
4.4(a) or Section 4.4(b), as the case may be, together with such supporting
evidence as is reasonably necessary to calculate the amount to be
reimbursed.  The non-paying
 
17


--------------------------------------------------------------------------------

 
 
party shall make such reimbursement promptly but in no event later than 10 days
after the presentation of such statement.
 
Section 4.5 Purchase Price Allocation.  The Purchase Price and the Assumed
Liabilities shall be allocated among the Acquired Assets set forth on Schedule
4.5 in a manner that is consistent with the principles of Section 1060 of the
Code.  No later than 180 days following the Closing Date, Purchaser shall
deliver to the Seller a final allocation prepared in accordance with such
principles and Schedule 4.5.  The Sellers and Purchaser agree to act in
accordance with such allocations in any relevant Tax Return or filings,
including any forms or reports required to be filed pursuant to Section 1060 of
the Code, the Treasury Regulations promulgated thereunder or any provisions of
state or local law (“1060 Forms”), and to cooperate in the preparation of any
1060 Forms and to file such 1060 Forms in the manner required by applicable law,
rules and regulations.
 
Section 4.6 Publicity.  The parties agree to consult with each other before
issuing any press release or making any public announcement with respect to this
Agreement or any Related Instrument.  The content of the initial press release
and any trade announcements or correspondence announcing the execution of this
Agreement shall be mutually agreed by Purchaser and the Sellers.  The parties
agree that neither party shall disclose the amount of the Purchase Price to any
third person without the prior consent of the other party, except to the extent
required by applicable law, order, rule, regulation or listing agreement.  The
parties further agree that nothing herein will prevent the Sellers, Purchaser or
their respective Affiliates, upon reasonable notice, from making public
announcements to comply with the requirements of law, order, rule or regulation
or any listing agreement with, and rules and regulations of, any securities
exchange or to inform their respective employees of the transactions
contemplated by this Agreement or any Related Instrument.
 
Section 4.7 Further Assurances.  Subject to the terms and conditions hereof, the
parties shall use their reasonable best efforts to take all actions and to do
all things necessary or desirable under applicable law, rules and regulations to
consummate the Acquisition.  Each party shall, and shall cause their respective
Affiliates to, from time to time after the date hereof, without additional
consideration, execute and deliver such further instruments and take such other
action as may be reasonably requested by the other party to make effective the
transactions contemplated by this Agreement and each Related Instrument,
including without limitation, assignments, transfers, consents, assignment and
assumption agreements and other similar agreements that may be necessary to
effectuate any delivery of assets or transfer of rights necessary to carry out
the provisions of this Agreement.  
 
Section 4.8 Use of Names.  (a)  Purchaser shall ensure that (i) no Product
literature or packaging produced after the 270 day anniversary of the Closing
Date shall include any reference to the Names or any references to the Sellers’
or their Affiliates’ customer service address, (ii) there shall be no usage of
the Names or the Sellers’ or their Affiliates’ customer service address by
Purchaser in the distribution, marketing or sale of any Products (other than
Orajel Products), including on any literature or packaging of any Product (other
than an Orajel Product), after the 18 month anniversary of the Closing and (iii)
there shall be no usage of the Names or the Sellers’ or their Affiliates’
customer service address by Purchaser in the
 
18


--------------------------------------------------------------------------------

 
 
distribution, marketing or sale of any Orajel Products, including on any
literature or packaging of any Orajel Product, after the 15 month anniversary of
the Closing.
 
(b) The Sellers hereby grant to Purchaser, and Purchaser accepts, a limited,
non-transferable, non-sublicenseable (except to Affiliates), personal,
non-exclusive right and license for the 18 month period following the Closing
Date to use the Names in the United States and Canada solely to the extent
necessary to allow Purchaser and their Affiliates to market, distribute and sell
the Products in the United States and Canada utilizing the labels and packaging
in use as of the Closing Date that bear one or more of the Names.  Purchaser
shall (i) cause all Products marketed, distributed or sold using a Name to be of
no less than equivalent quality than the Products marketed, distributed or sold
by the Sellers prior to the Closing Date, (ii) cause all usage of the Names to
comply with applicable law to the extent in compliance on the Closing Date, and
(iii) be responsible for all acts and omissions of its Affiliates and its
designees with respect to the use of the Names.  The Sellers shall have the
right to inspect any materials bearing a Name, and Purchaser shall reasonably
cooperate with the Sellers in connection with the exercise of such rights and in
the protection of the Names.  All goodwill arising from the use of the Names
shall inure to the exclusive benefit of the Sellers.
 
(c) In no event shall Purchaser use any Names after the Closing Date in any
manner or for any purpose different from the use of such Names by the Sellers
prior to the Closing Date.
 
(d) “Names” means “Coty”, “Del”, “Del Laboratories” and “Del Pharmaceuticals”,
variations and derivatives thereof and any other logos or trademarks, trade
names or service marks of the Sellers or their Affiliates not included on
Schedule 2.7(a).
 
Section 4.9 Bulk Transfer Laws.  Purchaser hereby waives compliance by the
Sellers with the provisions of any so-called “bulk transfer law” of any
jurisdiction in connection with the Acquisition.
 
Section 4.10 Conduct of the Business.  From the date hereof until the Closing
Date, the Sellers shall conduct the Business in the ordinary course of business
consistent with past practice and shall use their commercially reasonably
efforts to preserve intact the Business’ relationships and goodwill with third
parties with whom it has business relations, including but not limited to its
employees, licensors, customers and suppliers.  Without limiting the generality
of the foregoing, from the date hereof until the Closing Date, except as
disclosed on Schedule 4.10, or as approved by prior written consent of Purchaser
(such approval not to be unreasonably withheld or delayed), the Sellers will:  
 
(a) not sell, lease, license or otherwise dispose of any interest in the
Acquired Assets (other than obsolete Inventory (it being understood, however,
that obsolete Inventory shall in no event be exchanged for trade credits)),
except sales of Inventory and disposal of certain of the assets set forth in
Section 1.2(a)(iv) in the ordinary course of business consistent with past
practice;
 
(b) not amend or modify in any material respect, renew (other than
automatically) or terminate any of the Assumed Contracts;
 
19


--------------------------------------------------------------------------------

 
 
(c) not encumber, abandon, permit to lapse or be cancelled or relinquish any
license or sublicense that is an Assumed Contract (other than an expiration in
accordance with its terms), or otherwise convey rights under or with respect to
the Intellectual Property other than in licenses contained in agreements with
advertisers, distributors or suppliers in the ordinary course of business
consistent with past practice;
 
(d) not mortgage, pledge or grant any security interest in any of the Acquired
Assets in connection with the borrowing of money or for the deferred purchase of
any property, or otherwise voluntarily permit the imposition of a Lien (other
than a Permitted Lien) on any of the Acquired Assets;
 
(e) not make any change in their accounting methods or practices with respect to
the Business (including without limitation any method of accounting for
Inventory or Accounts Receivable);
 
(f) continue to meet the material contractual obligations of, and pay material
obligations relating to, the Business as they mature in the ordinary course of
business consistent with past practice;
 
(g) not initiate a Product promotion, except in the ordinary course of business
consistent with past practice;
 
(h) not obtain or acquire any trade credits with respect to the Business,
whether in exchange for obsolete Inventory or otherwise;
 
(i) not change in any material respect the policies or practices with regard to
the collection of accounts receivable or the payment of accounts payable, except
in the ordinary course of business consistent with past practice;
 
(j) not increase sale or shipment of the Products to business customers in
excess of customary shipments for the same period during the preceding year,
except to the extent such shipments are made in connection with the launch of a
newly repackaged Product, new merchandising activities or increased consumption
trends; and
 
(k) not agree in writing or otherwise to do any of the foregoing.
 
Section 4.11 Access and Cooperation.  (a)  After the date hereof and before the
Closing, upon reasonable written notice, the Sellers shall furnish or cause to
be furnished to Purchaser and its employees, counsel, auditors and other
representatives access to, during normal business hours, such properties, books,
records, information and assistance relating to the Business or the Acquired
Assets, including access to officers and employees, customers, suppliers,
advisors and agents of the Sellers, as is reasonably requested (it being
understood that the parties shall cooperate in transferring certain essential
books, records and information before the Closing in order to facilitate
Purchaser’s ability to immediately operate the Business upon the Closing);
provided, that any such access shall not unreasonably interfere with the conduct
of the business of the Sellers.
 
20


--------------------------------------------------------------------------------

 
 
(b) After the Closing Date, upon reasonable written notice, Purchaser and the
Sellers shall furnish or cause to be furnished to each other, as promptly as
practicable, such information and assistance (to the extent within the control
of such party or their Affiliates) relating to the Business or the Acquired
Assets (including access to books and records) as is reasonably requested for
the filing of all Tax Returns, and making of any election related to Taxes, the
preparation for any audit by any taxing authority, and the prosecution or
defense of any claim, suit or proceeding related to any Tax Return.  The Sellers
and Purchaser shall cooperate with each other in the conduct of any audit or
other proceeding relating to Taxes related to the Acquired Assets.  Purchaser
shall retain the books and records relating to Taxes of the Sellers included in
the Acquired Assets for a period of seven years after the Closing Date.  After
the end of such seven-year period, before disposing of such books or records,
Purchaser shall give notice to such effect to the Seller and shall give the
Seller, at the Seller’s cost and expense, an opportunity to remove and retain
all or any part of such books or records as the Seller may select.
 
(c) Each party shall reimburse the other for reasonable out-of-pocket costs and
expenses incurred in assisting the other pursuant to this Section 4.11.  Neither
party shall be required by this Section 4.11 to take any action that would
unreasonably interfere with the conduct of its business or unreasonably disrupt
its normal operations.
 
Section 4.12 Refunds and Remittances.  Promptly following the Closing, the
Sellers shall irrevocably authorize, instruct and direct that the customers of
the Business shall make and deliver all payments on or after the Closing to such
location, bank and account as Purchaser shall specify.  After the Closing, if
the Sellers or any of their Affiliates receive any amount which is an Acquired
Asset or is otherwise properly due and owing to Purchaser in accordance with the
terms of this Agreement, the Sellers promptly shall remit or shall cause to be
remitted, such amount to Purchaser at the address set forth in Section
8.1.  After the Closing, if Purchaser or any of its Affiliates receive any
refund or other amount which is an Excluded Asset or is otherwise properly due
and owing to the Sellers in accordance with the terms of this Agreement,
Purchaser promptly shall remit or shall cause to be remitted, such amount to the
Seller at the address set forth in Section 8.1.  After the Closing, if Purchaser
or any of its Affiliates receive any refund or other amount which is related to
claims (including workers' compensation), litigation, insurance or other matters
for which the Sellers are responsible hereunder, and which amount is not an
Acquired Asset, or is otherwise properly due and owing to the Sellers in
accordance with the terms of this Agreement, Purchaser promptly shall remit, or
cause to be remitted, such amount to the Seller at the address set forth in
Section 8.1.  After the Closing, if the Sellers or any of their Affiliates
receive any refund or other amount which is related to claims (including
workers' compensation), litigation, insurance or other matters for which
Purchaser is responsible hereunder, and which amount is not an Excluded Asset,
or is otherwise properly due and owing to Purchaser in accordance with the terms
of this Agreement, the Sellers promptly shall remit, or cause to be remitted,
such amount to Purchaser at the address set forth in Section 8.1.
 
Section 4.13 Returns.  
 
(a) The Sellers will reimburse Purchaser for all Return Liabilities incurred
prior to the 180th calendar day following the Closing Date that are in excess of
the reserve for
 
21


--------------------------------------------------------------------------------

 
 
Return Liabilities in Closing Working Capital (as finally determined pursuant to
Section 1.6).  Promptly following request by Purchaser after the 180th calendar
day following the Closing Date (but in any event within 10 business days of such
request), which request shall include reasonable documentation as to the amount
of such Return Liabilities, the Seller shall reimburse Purchaser for any such
amounts in cash by wire transfer of immediately available funds, subject to
completion of the Dispute Procedures (if initiated by the Seller).
 
(b) Purchaser agrees that until the 180 th calendar day following the Closing
Date, and except for general commercial practices reasonably consistent with the
conduct of the Business by the Sellers prior to the Closing Date, Purchaser
shall not intentionally (i) encourage any customer (including any distributor,
wholesaler or retailer) to return any Products, (ii) make any material change
(or announce any prospective material change) in prices, sales discounts or
allowances or any other sales incentives in connection with the sales of any
Products or (iii) engage in any marketing practices or activities or make any
material change (or announce any prospective material change) in any marketing
practices or activities that in each of (ii) and (iii) would reasonably be
expected to result in material Product returns.
 
Section 4.14 Consents.  The Sellers shall use their commercially reasonable
efforts to obtain the consent of any third party to any Assumed Contract, which
is required for the assignment of any such Assumed Contract from the Sellers to
Purchaser, including the payment of any required transfer fees payable to the
licensors; provided, that the Sellers shall be responsible for the first
$100,000 of such transfer fees, Purchaser shall be responsible for the next
$100,000 of such transfer fees and the Sellers shall be responsible for all
remaining transfer fees.
 
Section 4.15 Coupons.  The Sellers will reimburse Purchaser for all Coupon
Liabilities incurred prior to the 180th calendar day following the Closing Date
relating to coupons or rebates issued or distributed before the Closing Date
that are in excess of the accrual for Coupon Liabilities in Closing Working
Capital (as finally determined pursuant to Section 1.6).  Promptly following
request by Purchaser after the 180th calendar day following the Closing Date
(but in any event within 10 business days of such request), which request shall
include reasonable documentation as to the amount of such Coupon Liabilities,
the Seller shall reimburse Purchaser for any such amounts in cash by wire
transfer of immediately available funds.  Within 10 days following receipt of
such reimbursement request, the Seller shall provide Purchaser with written
notice of any dispute with respect to the amount of the proposed
reimbursement.  The Seller and Purchaser shall attempt to resolve any such
dispute in good faith, provided that if such dispute cannot be resolved within
15 days after Purchaser’s receipt of the Seller’s dispute notice, such dispute
shall be submitted to an independent accounting firm for final resolution (or
Ernst & Young if such parties cannot agree on an independent accounting
firm).  The fees, costs and expenses incurred in connection therewith shall be
shared in equal amounts by Purchaser and the Seller.  The determination of the
accounting firm shall be final and binding upon each of the parties.  The four
foregoing sentences are referred to herein as the “Dispute Procedures.”  
 
Section 4.16 No Shop.  Effective as of the date hereof and continuing through
the Closing Date, the Sellers shall not, directly or indirectly, through any
officer, director, agent or otherwise, solicit, initiate or encourage the
initiation of inquiries or proposals from, provide any confidential information
to, or participate in any discussions or negotiations with, any Person
 
22


--------------------------------------------------------------------------------

 
 
or group of Persons (other than Purchaser and its Affiliates and their
respective officers, employees, representatives and agents) involving a sale by
the Sellers of the Business or all or substantially all of the Acquired Assets
(other than the sales of Inventory in the ordinary course of business consistent
with past practice), or any similar transaction involving the Sellers,
regardless of the economic or other terms of any such sale or transaction.  The
Sellers will immediately cease and cause to be terminated any existing
activities or negotiations with any parties conducted heretofore with respect to
any such inquiry or proposal relating to the sale of the Business or all or
substantially all of the Acquired Assets.
 
Section 4.17 Employees.  Between the date of this Agreement and the Closing
Date, upon reasonable notice and at reasonable times, the Seller will provide
Purchaser access to the employees of the Sellers primarily engaged in the
Business as Purchaser shall reasonably request to enable Purchaser to make
offers of employment to such employees.  The employees of the Business set forth
on Schedule 4.17 are entitled to receive stay bonuses from the Sellers in the
amounts set forth opposite their names on Schedule 4.17.  The Sellers shall be
solely responsible for the payment of all such stay bonuses.  The Sellers shall
not interfere with any negotiations between Purchaser and such employees with
respect to such offers of employment, and Purchaser shall be entitled (but not
obligated) to employ each such employee subject to consummation of the
Acquisition; provided, that the Sellers may provide additional stay bonuses at
their sole discretion to any employee that has not been offered employment by
Purchaser within two months of the date hereof, or who has declined any such
offer of employment.  No offer of employment made pursuant to this Section may
take effect prior to the expiration or termination of the Transitional Services
Agreement without the Seller’s consent (not to be unreasonably withheld or
delayed).  Purchaser shall not between the date of this Agreement and the
termination of the Transitional Services Agreement or Manufacturing Agreement
(whichever is later) solicit for employment any other employee of the Sellers
except as part of a general solicitation not directed at any such employees.  
 
Section 4.18 Non-Competition and Non-Solicitation Agreements.
 
(a) During the period beginning on the Closing Date and ending on the third
anniversary of the Closing Date (the “Non-Compete Period”), the Seller covenants
and agrees not to, and shall cause Coty Inc. and its subsidiaries (together with
the Seller, the “Restricted Affiliates”) not to, directly or indirectly,
anywhere in the United States, the United Kingdom or Canada, conduct, manage,
operate or have an ownership interest in any business or enterprise that
distributes, markets or sells products that compete with Products of the
Business that are (i) oral analgesics for toothache pain, teething pain and
mouth sores, used for dry mouth and tooth desensitization, and oral rinses for
pain relief, (ii) oral hygiene and sore throat products for babies or toddlers
or (iii) over the counter therapeutic products for babies and toddlers for the
treatment of eczema, cradle cap, ear ache and stomach discomfort (each, a
“Competing Business”); provided, however, that the foregoing shall not restrict
the Restricted Affiliates from (x) acquiring or owning as an investment,
directly or indirectly, securities or any indebtedness of any person engaged in
a Competing Business if the Restricted Affiliates do not, directly or
indirectly, beneficially own in the aggregate more than 20% of the outstanding
shares or equity of such person or (y) acquiring and continuing to hold, manage
or operate any business or person engaged in a Competing Business if such
Competing Business accounts for less than 20% of such business’ or person’s
consolidated annual revenues, or less than $25 million in annual
 
23


--------------------------------------------------------------------------------

 
 
revenues, in each case during the year prior to such acquisition being made (or,
if earlier, the entry into the definitive agreement providing for the making of
such acquisition).  In the event the Restricted Affiliates acquire any business
or person, the acquisition of which would otherwise violate this Section
4.18(a), the Restricted Affiliates shall not be in violation of this Section
4.18(a) if the Competing Business of such business or person accounts for more
than 15% of such business’ or person’s consolidated annual revenues during the
year prior to such acquisition being made (or, if earlier, the entry into the
definitive agreement providing for the making of such acquisition) and, as soon
as practicable, but in any event within 120 days after the closing of such
acquisition, the Restricted Affiliates commence efforts to divest the portion of
such acquired person or business required in order to otherwise comply with this
Section 4.18(a) and, within one year after the closing of such acquisition, the
Restricted Affiliates consummate the divestiture of the portion of such acquired
person or business required in order to otherwise comply with this Section 4.18.
 
(b) Nothing contained in Section 4.18(a) shall prevent the Restricted Affiliates
from continuing to engage in or have any ownership interest in any business or
activity in which they are currently engaged or in which they currently have an
ownership interest (other than the Business).
 
(c) During the period beginning on the Closing Date and ending on the first
anniversary of the Closing Date, the Seller shall not, and shall cause the
Affiliate Sellers and Coty Inc. and its subsidiaries not to, directly or
indirectly, solicit, or induce, or attempt to solicit or induce, any former
employee, staff member or independent contractor of the Business, who was
employed or retained by the Business in the one-year period prior to the Closing
Date, and who was hired by Purchaser or its Affiliates on or prior to the
Closing Date in accordance with Section 4.17 of this Agreement, to leave the
employ or service of Purchaser or its Affiliates for any reason whatsoever, nor
shall they offer or provide employment, either on a full-time basis or part-time
or consulting basis, to any such employee, staff member or independent
contractor; provided, however, that (i) the Sellers and Coty Inc. and its
subsidiaries may solicit or hire any employee who has received notice
terminating their employment with Purchaser or any of its Affiliates and (ii)
the Sellers and Coty Inc. and its subsidiaries shall be free to conduct a
general advertising or solicitation program that is not specifically targeted at
any such former employees, staff members or independent contractors.
 
(d) The Seller acknowledges and agrees that the provisions of this Section 4.18
are reasonable and necessary to protect the legitimate business interests of
Purchaser and its investment in the Business.  Neither the Seller nor any of its
Affiliates shall contest that Purchaser’s remedies at law for any breach or
threat of breach by any such person of the provisions of this Section 4.18 will
be inadequate, and that Purchaser shall be entitled to seek an injunction or
injunctions to prevent breaches of the provisions of this Section 4.18 and to
enforce specifically such terms and provisions, in addition to any other remedy
to which Purchaser may be entitled at law or equity.  The restrictive covenants
contained in this Section 4.18 are covenants independent of any other provision
of this Agreement or any other agreement between the parties hereunder and the
existence of any claim which the Seller or any Affiliate may allege against
Purchaser under any other provision of this Agreement or any other agreement
will not prevent the enforcement of these covenants.  If any of the provisions
contained in this Section 4.18 shall for any reason be held to be excessively
broad as to duration, scope, activity or
 
24


--------------------------------------------------------------------------------

 
 
subject, then such provision shall be construed by limiting and reducing it, so
as to be valid and enforceable to the extent compatible with the applicable law
or the determination by a court of competent jurisdiction.
 
Section 4.19 Certain Financial Information.  From the date of this Agreement
until the Closing Date, the Sellers will deliver to Purchaser, (i) no later than
20 calendar days after the end of each calendar month, a statement of the
Business’ unaudited statement of Selling Margin for the Products for the
immediately preceding calendar month, which shall fairly present in all material
respects the Selling Margin for the Products for the period presented in
accordance with Del Accounting Consistently Applied.  
 
Section 4.20 Trademarks.   Purchaser shall bear the costs of preparation and
execution (including notarization, legalization or such other legal formalities
as may be required by the relevant trademark office in connection with a party’s
execution of the document as a prerequisite to the recording of such document)
of all Trademark assignments to be executed pursuant to this Agreement or any of
the Related Transfer Instruments in any country other than the United
States.  Purchaser shall make all such filings following the Closing at such
times as it deems necessary or appropriate, and the Sellers shall provide all
assistance, at Purchaser’s expense, as may be reasonably requested by Purchaser
relating thereto, including execution of all applicable Trademark assignments
prepared by Purchaser.  Purchaser shall bear all fees, costs, taxes and expenses
in connection with recording the assignments of the Intellectual Property
identified in the Assignment of Trademarks and the Assignment of Patent, which
assignments shall be filed with the U.S. Patent and Trademark Office (or the
appropriate foreign counterpart office) on or promptly following the Closing
Date.  Notwithstanding the foregoing, the Seller shall, promptly following the
date hereof, (i) make, execute and file such assignments and conveyances as may
be necessary to effect and confirm that the Seller is the owner of record of the
Trademarks identified on Schedule 2.7 as pending or registered outside the
United States, and (ii) provide Purchaser with copies or other evidence
confirming such filings. The Seller shall bear all fees, costs, taxes and
expenses in connection with the preparation, execution and recording of such
assignments and conveyances as may be necessary to confirm and record in the
Seller's name the non-U.S. Trademarks  to the extent they are currently in the
name of a third party.
 
Section 4.21 Promotion Liabilities.  The Sellers will reimburse Purchaser for
all Promotion Liabilities incurred prior to the 270th calendar day following the
Closing Date relating to the marketing, distribution or sale of Products prior
to the Closing Date that are in excess of the sum of (a) the accrual for
Promotion Liabilities in Closing Working Capital (as finally determined pursuant
to Section 1.6), (b) the excess, if any, of the accrual for Coupon Liabilities
in Closing Working Capital (as finally determined pursuant to Section 1.6) over
Coupon Liabilities incurred prior to the 180th calendar day following the
Closing Date relating to coupons or rebates issued or distributed before the
Closing Date and (c) the excess, if any, of the reserve for Return Liabilities
in Closing Working Capital (as finally determined pursuant to Section 1.6) over
Return Liabilities incurred prior to the 180th calendar day ollowing the Closing
Date.  Promptly following request by Purchaser after the 270th calendar day
following the Closing Date (but in any event within 10 business days of such
request), which request shall include reasonable documentation as to the amount
of such Promotion Liabilities, the Seller shall
 
25


--------------------------------------------------------------------------------

 
 
reimburse Purchaser for any such amounts in cash by wire transfer of immediately
available funds, subject to the completion of the Dispute Procedures (if
initiated by the Seller).
 
Section 4.22 Inventory.  At Purchaser’s request on or after the Closing, the
Sellers shall properly dispose of all raw materials, packaging materials and
finished goods constituting Inventory purchased or manufactured before January
1, 2007 for the Business and provide a certificate of disposal to
Purchaser.  The cost of such disposal shall be borne 50% by Purchaser and 50% by
the Sellers.
 
Section 4.23 Ancillary Agreements.  Purchaser and the Seller shall use good
faith efforts to finalize the terms and conditions of each of the Transitional
Services Agreement (including the annexes thereto) and the Manufacturing
Agreement within 10 days of the date hereof.
 
ARTICLE V
 
CLOSING CONDITIONS
 
Section 5.1 Conditions to Obligations of the Parties.  The obligations of the
Seller and Purchaser to consummate the Acquisition shall be subject to the
fulfillment on or prior to the Closing Date of the following conditions:
 
(a) The waiting period under the HSR Act shall have expired or been terminated
without any agreement with the Federal Trade Commission or the Department of
Justice by either the Seller or Purchaser not to consummate the Acquisition
before a specific date.
 
(b) There shall not be in effect any injunction, restraining order, decree or
judgment of any Governmental Entity prohibiting the consummation of the
Acquisition.
 
Section 5.2 Conditions to the Obligations of Purchaser.  The obligations of
Purchaser to consummate the Acquisition shall be subject to the fulfillment on
or prior to the Closing Date of the following additional conditions:
 
(a) The representations and warranties of the Seller contained in this Agreement
shall be true and correct in all respects at and as of the Closing Date (except
to the extent expressly made as of an earlier date, in which case as of such
date) with the same effect as though made at and as of such time (without regard
to any Material Adverse Effect, materiality qualifications or similar qualifiers
included in such representations and warranties), except to the extent that the
effect of such failure to be true or correct, when taken together on a
cumulative basis with the effect of all other representations and warranties to
not be true or correct in all respects (without regard to any Material Adverse
Effect, materiality qualifiers or similar qualifiers contained therein) by
adding together the effects of all such breaches of such representations and
warranties, would not have or reasonably be expected to have a Material Adverse
Effect.
 
26


--------------------------------------------------------------------------------

 
 
(b) The Sellers shall have duly performed and complied in all material respects
with all covenants and agreements contained herein required to be performed or
complied with by them at or before Closing.
 
(c) Since the date hereof, there shall not have been any event, occurrence or
development that, individually or in the aggregate, has had, or would reasonably
be expected to have, a Material Adverse Effect.
 
(d) Purchaser shall have received a certificate signed by a duly authorized
officer of the Seller certifying as to compliance with Section 5.2(a) and
Section 5.2(b) hereof.
 
Section 5.3 Conditions to the Obligations of the Seller.  The obligations of the
Seller to consummate the Acquisition shall be subject to the fulfillment on or
prior to the Closing Date of the following additional conditions:
 
(a) The representations and warranties of Purchaser contained in this Agreement
shall be true and correct in all material respects at and as of the Closing Date
with the same effect as though made at and as of such time (except such
representations and warranties qualified by materiality or similar qualifiers
which shall be true and correct in all respects).
 
(b) Purchaser shall have duly performed and complied in all material respects
with all covenants and agreements contained herein required to be performed or
complied with by it at or before the Closing.
 
(c) The Seller shall have received a certificate signed by a duly authorized
officer of Purchaser certifying as to compliance with Section 5.3(a) and Section
5.3(b) hereof.
 
ARTICLE VI
 
SURVIVAL; INDEMNIFICATION
 
Section 6.1 Survival.  The representations and warranties contained in this
Agreement (including the Schedules) and in any Related Instrument and all
covenants and agreements contained in this Agreement that contemplate
performance thereof prior to the Closing Date shall survive the Closing Date
solely for purposes of this Article VI and shall terminate at the close of
business on the 18 month anniversary of the Closing Date; provided, that any
representation or warranty relating to Taxes shall survive the Closing Date
until the 30th day after the expiration of the applicable statute of limitations
(giving effect to any waiver or extension thereof); provided, further that the
representations and warranties of the Seller contained in (a) Section 2.2
(Authority; Execution and Delivery; Enforceability) shall survive the Closing
Date indefinitely and (b) Section 2.6 (Title to Assets) shall survive until the
third anniversary of the Closing Date.  The covenants and agreements contained
in this Agreement that contemplate performance thereof following the Closing
shall survive the Closing.  For the avoidance of doubt, the Excluded Liabilities
shall survive the Closing indefinitely.
 
Section 6.2 Indemnification by the Seller.  (a)  From and after the Closing, the
Sellers shall, jointly and severally, indemnify Purchaser and its Affiliates and
each of their respective officers, directors, employees, stockholders, agents
and representatives (collectively,
 
27


--------------------------------------------------------------------------------

 
 
the “Purchaser Indemnitees”) against, and hold them harmless from, any loss,
cost (including reasonable fees and expenses of outside accountants, consultants
and experts), damage, expense (including reasonable legal fees and expenses) and
amounts paid in settlement, court costs and other expenses of litigation,
including in respect of enforcement of its indemnity rights hereunder
(collectively, “Losses”), as incurred (payable promptly upon written request),
to the extent arising from:
 
(i) (A) any breach of any representation or warranty of the Seller that is
contained in this Agreement (including the Schedules) or in any Related Transfer
Instrument and (B) any liabilities, obligations or commitments arising out of or
relating to (I) the class action Williams v. Del Pharmaceuticals, Inc. with
respect to Pronto brand Products and (II) any Proceeding relating to the
Acquired Assets or the Products commenced before the Closing Date;
 
(ii) any breach of any covenant of the Sellers contained in this Agreement or in
any Related Transfer Instrument; and
 
(iii) any Excluded Liability.
 
(b) The Sellers shall not be required to indemnify any Purchaser Indemnitee, and
shall not have any liability:
 
(i) under clause (i)(A) of Section 6.2(a) unless the aggregate of all Losses for
which the Sellers would, but for this clause (i), be liable exceeds on a
cumulative basis an amount equal to $2,500,000 (the “Basket”), and then only to
the extent of any such excess; provided, that any Losses attributable to a
breach of the representations and warranties of the Seller contained in Section
2.2 (Authority; Execution and Delivery; Enforceability), Section 2.11 (Brokers)
and Section 2.15 (Taxes) shall not be subject to any of the limitations of this
clause (i);
 
(ii) under clause (i)(A) of Section 6.2(a) for any individual items (or series
of related individual items) where the Loss relating thereto is less than
$10,000, in which case such items shall not be aggregated for purposes of clause
(i) of this Section 6.2(b); provided, that any Losses attributable to a breach
of the representations and warranties of the Seller contained in Section
2.2 (Authority; Execution and Delivery; Enforceability), Section 2.11 (Brokers)
and Section 2.15 (Taxes) shall not be subject to any of the limitations of this
clause (ii); and
 
(iii) under clause (i)(A) of Section 6.2(a) in excess of an amount equal to 15%
of the Purchase Price (the “Maximum”); provided, that that any Losses
attributable to a breach of the representations and warranties of the Seller
contained in Section 2.2 (Authority; Execution and Delivery; Enforceability) and
Section 2.15 (Taxes) shall not be subject to any of the limitations of this
clause (iii).
 
Notwithstanding the foregoing, the limitations on the indemnification
obligations of the Sellers set forth herein shall not apply to claims based upon
fraud or intentional misrepresentation.
 
28


--------------------------------------------------------------------------------

 
 
Section 6.3 Indemnification by Purchaser.  (a)  From and after the Closing,
Purchaser shall indemnify the Sellers, their Affiliates and each of their
respective officers, directors, employees, stockholders, agents and
representatives (collectively, the “Seller Indemnitees”) against, and agrees to
hold them harmless from, any Loss, as incurred (payable promptly upon written
request), to the extent arising from:
 
(i) any breach of any representation or warranty of Purchaser contained in this
Agreement or in any Related Transfer Instrument;
 
(ii) any breach of any covenant of Purchaser contained in this Agreement or in
any Related Transfer Instrument; and
 
(iii) any Assumed Liability.
 
(b) Purchaser shall not be required to indemnify any Seller Indemnitee, and
shall not have any liability:
 
(i) under clause (i) of Section 6.3(a) unless the aggregate of all Losses for
which Purchaser would, but for this clause (i), be liable exceeds on a
cumulative basis an amount equal to $2,500,000, and then only to the extent of
any such excess; provided, that any Losses attributable to a breach of the
representations and warranties of Purchaser contained in Section 3.2 (Authority;
Execution and Delivery; Enforceability) and Section 3.4 (Brokers) shall not be
subject to any of the limitations of this clause (i);
 
(ii) under clause (i) Section 6.3(a) for any individual items (or series of
related individual items) where the Loss relating thereto is less than $10,000,
in which case such items shall not be aggregated for purposes of clause (i) of
this Section 6.3(b); provided, that any Losses attributable to a breach of the
representations and warranties of Purchaser contained in Section 3.2 (Authority;
Execution and Delivery; Enforceability) and Section 3.4 (Brokers) shall not be
subject to any of the limitations of this clause (ii); and
 
(iii) under clause (i) of Section 6.3(a) in excess of the Maximum; provided,
that that any Losses attributable to a breach of the representations and
warranties of the Purchaser contained in Section 3.2 (Authority; Execution and
Delivery; Enforceability) shall not be subject to any of the limitations of this
clause (iii).
 
Section 6.4 Calculation of Losses.  The amount of any Loss for which
indemnification is provided under Section 6.2(a) or Section 6.3(a) shall be net
of any amounts recovered by the indemnified party under insurance policies with
respect to such Loss (net of any increase in insurance premiums, retroactive
premiums, premium adjustments or costs of collection) and shall be reduced by
any net Tax benefit actually realized by the indemnified party.  For purposes of
this Agreement, an indemnified party shall be deemed to have “actually realized”
a net Tax benefit to the extent that, and at such time as, the amount of Taxes
paid in cash by such indemnified party is reduced below the amount of Taxes that
such indemnified party would have been required to pay but for the receipt or
accrual of the indemnity payment or
 
29


--------------------------------------------------------------------------------

 
 
the incurrence or payment of such Losses for which indemnification is provided
under this Article VI.  Any indemnity payment under Section 6.2(a) or Section
6.3(a) shall be treated as an adjustment to the Purchase Price for Tax purposes,
unless otherwise required by Tax law.
 
Section 6.5 Termination of Indemnification.  The obligations to indemnify and
hold harmless any party under Section 6.2(a)(i) and Section 6.3(a)(i) shall
terminate on the 18 month anniversary of the Closing Date; provided, that the
obligations to indemnify and hold harmless any party under Section
6.2(a)(i) relating to Taxes shall terminate the 30th day after the expiration of
the applicable statute of limitations (giving effect to any waiver or extension
thereof); provided, further that the representations and warranties of the
Seller contained in (a) Section 2.2 (Authority; Execution and Delivery;
Enforceability) shall survive the Closing Date indefinitely and (b) Section 2.6
(Title to Assets) shall survive until the third anniversary of the Closing Date;
provided, further, however, that such obligations to indemnify and hold harmless
shall not terminate with respect to any item as to which the indemnified party
shall have, before the expiration of the applicable survival period, previously
made a claim by delivering a notice of such claim (stating in reasonable detail
the basis of such claim to the extent then known) pursuant to Section 6.6 to the
indemnifying party.  All other obligations to indemnify and hold harmless any
party pursuant to this Article VI shall not terminate.
 
Section 6.6 Procedures.  (a)  In order for a party (the “indemnified party”) to
be entitled to any indemnification provided for under this Agreement in respect
of, arising out of or involving a claim made by any Person against the
indemnified party (a “Third Party Claim”), such indemnified party must promptly
notify the indemnifying party (the “indemnifying party”) in writing (and in
reasonable detail) of the Third Party Claim after receipt by such indemnified
party of notice of the Third Party Claim; provided, that failure to give such
notification shall not affect the indemnification provided hereunder except to
the extent the indemnifying party shall have been actually prejudiced in the
defense of such claim as a result of such failure.  Thereafter, the indemnified
party shall deliver to the indemnifying party, within five business days’ time
after the indemnified party’s receipt thereof, copies of all notices and
documents (including court papers) received by the indemnified party relating to
the Third Party Claim.
 
(b) If a Third Party Claim is made against an indemnified party, the
indemnifying party shall be entitled to participate in the defense thereof and,
if it so chooses, to assume the defense thereof (exercisable by written notice
to Purchaser or the Seller, as applicable, within 60 days of receipt of notice
of the Third Party Claim from Purchaser or the Seller, as applicable) with
counsel selected by the indemnifying party and reasonably acceptable to the
indemnified party.  The indemnifying party’s right to assume the defense of a
Third Party Claim (other than a Third Party Claim relating to an Excluded
Liability in the case of the Seller or an Assumed Liability in the case of
Purchaser) shall be subject to the following conditions:  (i) the claim involves
(and continues to involve) solely monetary damages; (ii) the claim is not, in
the reasonable judgment of the indemnified party, likely to result in an
aggregate liability that will exceed the then remaining amount of the Maximum;
(iii) the indemnifying party expressly agrees in writing with the indemnified
party that, as between the two, the indemnifying party is solely obligated to
satisfy and discharge the claim, subject to the Basket and the Maximum, to the
extent applicable, and (iv) the claim does not relate to or arise in connection
with any criminal or quasi-criminal allegation, proceeding, action, indictment
or investigation.  If the indemnifying party does not assume control of the
defense of such claim within the period of
 
30


--------------------------------------------------------------------------------

 
 
time required or, after assuming such control, the indemnifying party fails to
diligently defend against such claim in good faith (it being understood that
settlement of such claim does not constitute such a failure to defend), the
indemnified party shall have the right to defend and settle such claim.  Should
the indemnifying party so elect to assume the defense of and continue to be
entitled to defend such Third Party Claim, the indemnifying party shall not be
liable to the indemnified party for any legal expenses subsequently incurred by
the indemnified party in connection with the defense thereof.  If the
indemnifying party assumes such defense and continue to be entitled to defend
such Third Party Claim, the indemnified party shall have the right to
participate in the defense thereof and to employ counsel, at its own expense,
separate from the counsel employed by the indemnifying party, it being
understood that the indemnifying party shall control such defense.  The
indemnifying party shall be liable for the fees and expenses of counsel employed
by the indemnified party for any period during which the indemnifying party has
not assumed the defense thereof or lost the right to continue such defense
hereunder (other than during any period in which the indemnified party shall
have failed to give notice of the Third Party Claim as provided above).  Each
party shall cooperate in the defense of a Third Party Claim.  Such cooperation
shall include the retention and (upon the indemnifying party’s request) the
provision to the indemnifying party of records and information that are
reasonably relevant to such Third Party Claim, and making employees available on
a mutually convenient basis to provide additional information and explanation of
any material provided hereunder.  Whether or not the indemnifying party assumes
the defense of a Third Party Claim, the indemnified party shall not admit any
liability with respect to, or settle, compromise or discharge, such Third Party
Claim without the indemnifying party’s prior written consent (which consent
shall not be unreasonably withheld or delayed).  If the indemnifying party
assumes the defense of a Third Party Claim, the indemnified party shall agree to
any settlement, compromise or discharge of a Third Party Claim that the
indemnifying party may recommend and that by its terms obligates the
indemnifying party to pay the full amount of the liability in connection with
such Third Party Claim, which releases the indemnified party completely in
connection with such Third Party Claim and that would not otherwise materially
adversely affect the indemnified party.
 
(c) Other Claims.  In the event any indemnified party should have a claim
against any indemnifying party under Section 6.2 or Section 6.3 that does not
involve a Third Party Claim being asserted against or sought to be collected
from such indemnified party, the indemnified party shall deliver written notice
of such claim with reasonable promptness to the indemnifying party.  The failure
by any indemnified party to so notify the indemnifying party shall not relieve
the indemnifying party from any liability that it may have to such indemnified
party under Section 6.2 or Section 6.3, except to the extent that the
indemnifying party has been actually prejudiced in the defense of such claim by
such failure.  If the indemnifying party disputes its liability with respect to
such claim, the indemnifying party and the indemnified party shall proceed in
good faith to negotiate a resolution of such dispute.  Such negotiations will
commence as soon as practicable after the indemnified party shall have given
notice of such claim to the indemnifying party.  If the dispute is not resolved
through negotiations within 30 days, such dispute may be resolved by litigation
in an appropriate court of competent jurisdiction pursuant to the terms of this
Agreement.
 
Section 6.7 Sole Remedy; No Additional Representations.  (a)  Except as
otherwise specifically provided in any Related Transfer Instrument, each of the
parties hereto
 
31


--------------------------------------------------------------------------------

 
 
acknowledges and agrees that its sole and exclusive remedy after the Closing
Date with respect to any and all claims and causes of action relating to this
Agreement (including the Schedules) and the Related Transfer Instruments, the
Acquisition and the other transactions contemplated hereby and thereby, the
Business, the Acquired Assets and the Assumed Liabilities (other than claims of,
or causes of action arising from, fraud or intentional misrepresentation) shall
be pursuant to the indemnification provisions set forth in this Article VI.  In
furtherance of the foregoing, Purchaser hereby waives, from and after the
Closing, to the fullest extent permitted under applicable law, any and all
rights, claims and causes of action relating to this Agreement (including the
Schedules) and the Related Transfer Instruments, the Acquisition and the other
transactions contemplated hereby and thereby, the Business, the Acquired Assets
and the Assumed Liabilities (other than claims of, or causes of action arising
from, fraud or intentional misrepresentation) it may have against the Sellers
arising under or based upon any applicable law or arising under or based upon
common law or any contract (except pursuant to the indemnification provisions
set forth in Section 6.2 or Section 6.3, as applicable).  Notwithstanding the
foregoing, nothing in the foregoing sentence shall limit the rights of the
parties to seek specific performance as provided in Sections 4.18(d) and
8.13(a).
 
(b) Purchaser acknowledges that none of the Sellers, their Affiliates or any
other Person has made any representation or warranty, expressed or implied, as
to the accuracy or completeness of any information regarding the Business
furnished or made available to Purchaser and its representatives, except as
expressly set forth in this Agreement (including the Schedules) or the Related
Instruments, and none of the Sellers, their Affiliates or any other Person shall
have or be subject to any liability to Purchaser or any other Person resulting
from the distribution to Purchaser, or Purchaser’s use of, any such information,
documents or material made available to Purchaser in any “data rooms”,
management presentations or in any other form in expectation of the transactions
contemplated hereby except to the extent such information, documents or
materials is included in the representations and warranties of the Sellers set
forth in this Agreement (including the Schedules) or in any Related Instrument.
 
(c) Purchaser also acknowledges that, except as expressly set forth in the
representations and warranties set forth in this Agreement (including the
Schedules) or in any Related Instrument, there are no representations or
warranties of the Sellers of any kind, express or implied, with respect to the
Business, and that Purchaser is purchasing the Acquired Assets “as is”, “where
is” and “with all faults”.  Without limiting the generality of the foregoing,
except as expressly set forth in the representations and warranties set forth in
this Agreement (including the Schedules) or in any Related Instrument, THERE ARE
NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.
 
Section 6.8 Limitations on Liability.  (a)  Notwithstanding any provision
herein, neither the Sellers nor the Purchaser shall in any event be liable to
the other party or its Affiliates, officers, directors, employees, stockholders,
agents, or representatives on account of any indemnity obligation set forth in
Section 6.2(a)(i) and Section 6.2(a)(ii) or Section 6.3(a)(i) and Section
6.3(a)(ii) for any indirect, consequential or punitive damages except to the
extent payable to third parties.  
 
(b) The Sellers and Purchaser shall cooperate with each other in resolving any
claim or liability with respect to which one party is obligated to indemnify the
other under this
 
32


--------------------------------------------------------------------------------

 
 
Agreement, including, without limitation, by making commercially reasonable
efforts to mitigate or resolve any such claim or liability to the extent
required by applicable law.
 
(c) For purposes of determining the existence of any breach of representation
and warranty or calculating the amount of Losses incurred arising out of or
relating to any breach of a representation or warranty (other than those in
Sections 2.5, 2.13 and 2.14) in this Agreement (including the Schedules) or in
any Related Transfer Instrument, the references to “Material Adverse Effect” or
“material” or other materiality qualifications (or correlative terms), except
when expressed in accounting concepts such as GAAP, shall be disregarded.
 
Section 6.9 Guarantee.  Coty Inc. hereby unconditionally and irrevocably
guarantees, as a primary obligor and not merely as surety, the due and punctual
payment of any amounts owing by the Sellers pursuant to the indemnification
provisions of Section 6.2(a).  Upon any failure of the Sellers to pay punctually
any such amount, Coty Inc. agrees to forthwith on demand pay the amount not so
paid as provided in this Agreement.  Purchaser may enforce Coty Inc.’s
obligations without first (a) suing the Sellers, (b) joining the Sellers in any
suit against Coty Inc., (c) enforcing any rights and remedies against the
Sellers or (d) otherwise pursuing or asserting any claims or rights against the
Sellers or any of their respective property, in the event of a breach of any of
the Sellers’ obligations under this Article VI.  Coty Inc.’s responsibility
shall not be discharged, released, diminished, or impaired in whole or in part
by (i) any setoff, counterclaim, defense, act or occurrence which Coty Inc. may
have against Purchaser as a result or arising out of any transaction other than
the Acquisition, (ii) the amendment, modification, waiver or alteration of this
Agreement, with or without the knowledge or consent of Coty Inc., or (iii) the
inaccuracy of any of the representations and warranties of the Purchaser under
this Agreement, other than in the case of fraud or intentional
misrepresentation.  Each of the defenses, limitations, conditions and
qualifications on and with respect to the obligations of the Sellers hereunder
shall apply with equal force and effect to the obligations of Coty Inc. in
respect of this Guarantee.
 
ARTICLE VII  
 
TERMINATION
 
Section 7.1 Termination.  This Agreement may be terminated and the Acquisition
may be abandoned at any time prior to the Closing:
 
(a) by mutual consent of the Seller and Purchaser;
 
(b) by Purchaser, if there has been a material breach by the Sellers of any
covenant, representation or warranty contained in this Agreement which will
prevent the satisfaction of any condition to the obligations of Purchaser at the
Closing and such breach has not been waived by Purchaser or cured by the Sellers
within 20 business days after receipt of written notice thereof from Purchaser;
 
(c) by the Seller, if there has been a material breach by Purchaser of any
covenant, representation or warranty contained in this Agreement which will
prevent the satisfaction of any condition to the obligations of the Seller at
the Closing and such breach has
 
33


--------------------------------------------------------------------------------

 
 
not been waived by the Seller, or cured by Purchaser within 20 business days
after receipt of written notice thereof from the Seller;
 
(d) by either the Seller or Purchaser if the Closing shall not have occurred by
August 15, 2008; provided, that no party may rely upon this Section 7.1(d) to
terminate this Agreement if such party's material breach of this Agreement has
prevented the consummation of the transactions contemplated hereby; or
 
(e) by either the Seller or Purchaser if a Governmental Entity shall have issued
an injunction, restraining order, decree or judgment, or taken any other action,
in each case permanently prohibiting the Acquisition, and such injunction,
restraining order, decree or judgment shall have become final and nonappealable;
provided, that no party may rely upon this Section 7.1(e) to terminate this
Agreement if such party shall have failed to use its commercially reasonable
efforts to prevent the entry of such injunction, restraining order, decree or
judgment.
 
Section 7.2 Procedure and Effect of Termination.  
 
(a) In the event of termination and abandonment of the Acquisition pursuant
to Section 7.1, written notice thereof shall forthwith be given to the other
party hereto and this Agreement shall terminate and the Acquisition shall be
abandoned, without further action by any of the parties.
 
(b) In the event of termination pursuant to Section 7.1, such termination shall
be without liability of either party (or any stockholder, director, officer,
employee, agent, consultant or representative of such party) to the other party
hereto; provided, that if such termination shall result from the willful (i)
failure of either party to fulfill a condition to the obligations of the other
party, (ii) failure to perform a covenant of this Agreement, or (iii) breach by
either party hereto of any representation or warranty or agreement contained
herein, such party shall be fully liable for any and all damages incurred and
suffered by the other party as a result of such failure or breach.
 
(c) The provisions of this Section 7.2 and Sections 4.2 (Confidentiality), 4.6
(Publicity), 8.1 (Notices), 8.7 (Fees and Expenses), 8.8 (Governing Law), 8.13
(Consent to Jurisdiction) and 8.14 (Waiver of Jury Trial) shall survive any
termination hereof pursuant to Section 7.1.
 
ARTICLE VIII
 
MISCELLANEOUS
 
Section 8.1 Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed given upon receipt if delivered personally, or on
the third business day if mailed by registered or certified mail (return receipt
requested) or the next business day, if sent by reputable overnight express
courier (charges prepaid) or upon transmission, if transmitted by facsimile
(with confirmation of transmittal) to the parties at the following addresses (or
at such other address for a party as shall be specified by like notice):
 
(a)  if to the Seller, to:
 

 
34


--------------------------------------------------------------------------------

 
 

 
Del Pharmaceuticals, Inc.
 
c/o Coty Inc.
 
Two Park Avenue
 
New York, New York  10016
 
Telephone:
(212) 479-4338
 
Facsimile:
(212) 479-4328
 
Attention:
Jules Kaufman, Esq.
   
General Counsel
     
with a copy to:
Covington & Burling LLP
 
The New York Times Building
 
620 Eighth Avenue
 
New York, New York  10018
 
Telephone:
(212) 841-1056
 
Facsimile:
(212) 841-1010
 
Attention:
Scott Smith, Esq.



(b)  if to Purchaser to:
   
Church & Dwight Co., Inc.
 
469 North Harrison Street
 
Princeton, New Jersey 08543-5297
 
Telephone:
(609) 279-7558
 
Facsimile:
(609) 497-7177
 
Attention:
President
     
with a copy to:
Susan E. Goldy, Esq.
 
Church & Dwight Co., Inc.
 
469 North Harrison Street
 
Princeton, New Jersey 08543-5297
 
Telephone:
(609) 279-7558
 
Facsimile:
(609) 497-7177
       
And
   
John D. LaRocca, Esq.
 
Dechert LLP
 
Cira Centre
 
2929 Arch Street
 
Philadelphia, Pennsylvania  19104-2808
 
Telephone:
(215) 994-2778
 
Facsimile:
(215) 655-2778

 
 
Section 8.2 Definitions; Interpretation.  (a)  For purposes of this Agreement:
 
35


--------------------------------------------------------------------------------

 
 
“Affiliate” shall mean, with respect to any Person, any Person which, directly
or indirectly, controls, is controlled by, or is under common control with, the
specified Person.  For purposes of this definition, the term “control” as
applied to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management of that Person, whether
through ownership of voting securities or otherwise.
 
“Affiliated Group” shall mean any affiliated group within the meaning of Section
1504(a) of the Code or any similar group defined under a similar provision of
state, local or foreign law.
 
“Assignment of Patent” shall mean the assignment of patent agreement between the
Seller and Del Laboratories, Inc. and Purchaser substantially in the Form of
Exhibit C.
 
“Assignment of Trademarks” shall mean the assignment of trademarks agreement
between the Seller and Purchaser substantially in the Form of Exhibit B.
 
“Assumption Agreement” shall mean the assumption agreement between the Sellers
and Purchaser substantially in the form of Exhibit A.
 
“Bill of Sale and Assignment Agreement” shall mean the bill of sale and
assignment agreement executed by the Sellers substantially in the Form of
Exhibit D.
 
“Business” shall mean the business of manufacturing, marketing, distributing and
selling the Brand Products and manufacturing and distributing the Private Label
Products in each case as conducted by the Sellers.
 
“Closing Date” shall mean the date on which the Closing occurs.
 
“Canadian Transfer Documents” shall mean a such bill of sale and Assignment
Agreement and/or an assumption agreement (or similar agreements) as shall be
required to sell, assign, transfer, convey and deliver to Purchaser all right,
title and interest in and to the Acquired Assets (other than Trademarks) located
in Canada or owned by an Affiliate Seller organized under the laws of Canada or
a province thereof to Purchaser, in each case based upon the applicable Exhibit
with any such changes as are required by Canadian law and otherwise in form and
substance reasonably acceptable to the Seller and Purchaser.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Formulae” shall mean the specifications, formulations, manufacturing processes,
chemical manufacturing control data, quality control and quality assurance data,
production packaging and engineering information and procedures used by the
Sellers exclusively in the manufacture, packaging and distribution of the
Products.
 
“GAAP” shall mean United States generally accepted accounting principles as in
effect on the date hereof.
 
“Governmental Entity” shall mean any federal, state, local or non-U.S.
government or any court of competent jurisdiction, legislature, governmental
agency,
 
36


--------------------------------------------------------------------------------

 
 
administrative agency or commission or other governmental authority or
instrumentality, U.S. or non-U.S.
 
“Intellectual Property” shall mean, collectively, Trademarks, Patent and any
Other Intellectual Property.
 
“Inventory” shall mean, with respect to the Products, all inventories of
finished goods ready for final sale, componentry, work-in-progress and raw
materials (other than chemicals) owned by the Sellers (including goods in
transit or in the possession of third parties).
 
“Knowledge of the Sellers” shall mean the actual knowledge of Randy Sloan (EVP,
General Manager, Del Pharmaceuticals), Bruce MacKay (VP, Scientific Affairs),
Cary Newman (EVP, Global Operations), Scott Pestyner (VP, Finance), Bob
Callaghan (VP, Production Planning), Steve Brainard (VP, Manufacturing), Rick
Smith (VP, Distribution/Warehousing), Paul Buchbauer (VP, Procurement) and Brian
Bradley (SVP Sales, Del Pharmaceuticals).
 
“Lien” shall mean any lien (statutory or otherwise), charge, security interest,
pledge, mortgage or similar encumbrance of any kind or nature.
 
“Manufacturing Agreement” shall mean the manufacturing agreement between the
Sellers and Purchaser in a form reasonably acceptable to Purchaser and the
Seller but in any event to be drafted in accordance with the term sheet attached
hereto as Exhibit E.
 
“Material Adverse Effect” means any event, change, occurrence or development
that has or would reasonably be expected to have a material and adverse effect
upon the business, assets, financial condition or operating results of the
Business, taken as a whole, except any such effect resulting from or arising in
connection with (i) the announcement of the Acquisition or the other
transactions contemplated hereby and by the Related Instruments or any actions
taken by the Sellers as required by this Agreement or at the written request or
consent of Purchaser; (ii) changes or conditions affecting the over-the-counter
pharmaceutical industry generally (so long as such change or condition does not
have a disproportionate effect upon the Business and so long as such change or
condition does not adversely impact the sale, manufacture or distribution of
benzocaine or benzocaine based-products), (iii) changes in applicable law, rules
or regulations or GAAP (so long as such change does not adversely impact the
sale, manufacture or distribution of benzocaine or benzocaine based-products),
or (iv) changes in general economic, regulatory, banking, capital markets, or
political conditions (whether as a result of acts of war, armed hostility,
terrorism or otherwise).
 
“Other Intellectual Property” shall mean all the Formulae, technology,
inventions, discoveries (whether patentable or not), processes, specifications,
know-how, trade secrets, goodwill, trade dress, copyrights and research
information and data concerning research and development efforts, in each case,
which are owned by the Sellers and used exclusively in the conduct of the
Business.
 
“Patent” shall mean U.S. Patent No. 6,524,604, Method, composition and kit to
remove lice ova from the hair, issued on 2/25/03.
 
37


--------------------------------------------------------------------------------

 
 
“Permitted Liens” shall mean, collectively (a) Liens for taxes or assessments
which are not delinquent or are being contested in good faith by appropriate
proceedings for which collection or enforcement against the property is stayed,
(b) mechanics’, warehousemens’, workmens’, repairmens’ and carriers’ and other
similar Liens arising in the ordinary course for obligations which are not
delinquent and (c) Liens which do not materially impair the value of or the
continued use of the assets subject to such Liens.
 
“Person” shall mean any individual, group, corporation, partnership or other
organization or entity (including any Governmental Entity).
 
“Related Instruments” shall mean the Assignment and Assumption Agreement, the
Assignment of Trademarks, the Assignment of Patent, the Bill of Sale, the
Manufacturing Agreement, the Transitional Services Agreement and the Canadian
Transfer Documents and any certificate, agreement, instrument or other statement
delivered under this Agreement.
 
“Related Transfer Instruments” shall mean each Related Instrument other than the
Manufacturing Agreement and the Transitional Services Agreement.
 
“Retained Information” shall mean, with respect to the Business, any and all
(i) books and records prepared and maintained by the Sellers, (ii) regulatory
files and (iii) other materials, data, information, and literature, in each case
that are required to be retained by the Sellers pursuant to applicable law,
rules or regulations or otherwise in order to respond to inspections by the FDA
or any other Governmental Entity, as well as any rights, property and assets
(real, personal or mixed, tangible or intangible) used, but not exclusively
used, in the Business (other than those listed on Schedule 2.13) and is
necessary for the conduct of the Business by Purchaser.
 
“Taxes”, or “Tax” in the singular form, shall mean any and all taxes, levies or
other like assessments, including, but not limited to, income, transfer, gains,
gross receipts, excise, inventory, property (real, personal or intangible),
custom duty, sales, use, value-added, license, withholding, payroll, employment,
capital stock and franchise taxes, imposed by the United States, or any state,
local or foreign government or subdivision or agency thereof.  Such terms shall
include any interest, penalties or additions payable in connection with such
taxes, levies or like assessments.
 
“Tax Return” shall mean any report, return or other information filed with any
taxing authority with respect to Taxes imposed under a Tax law, regulation or
administrative rule (including any schedule or attachment thereto or any
amendment thereof).
 
“Trademarks” shall mean all trademarks, service marks, service names, trade
names and domain names set forth on Schedule 2.7(a) and all registrations,
applications and renewals for any of the foregoing, together with the goodwill
associated therewith.
 
“Transitional Services Agreement” shall mean the Transitional Services Agreement
among the Sellers and the Purchaser substantially in the form of Exhibit F.
 
“United States” shall mean the fifty states of the United States of America, the
District of Columbia and any other possession or territory of the United States
of America.
 
38


--------------------------------------------------------------------------------

 
 
(b) In the event of an ambiguity or a question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Agreement.
 
(c) The definitions of the terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.  The word “will” shall be construed
to have the same meaning and effect as the word “shall”.  Unless the context
requires otherwise (A) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (except any such amendments, supplements or
modifications that are not permitted hereby), (B) any reference herein to any
Person shall be construed to include the Person’s successors and assigns, (C)
the words “herein”, “hereof” and “hereunder”, and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, and (D) all references herein to Articles,
Sections, Exhibits or Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules of this Agreement.
 
Section 8.3 Descriptive Headings.  The descriptive headings herein are inserted
for convenience only and are not intended to be part of or to affect the meaning
or interpretation of this Agreement.
 
Section 8.4 Counterparts.  This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when two or more such counterparts have been signed by
each of the parties and delivered to the other party.
 
Section 8.5 Entire Agreement.  This Agreement, the Related Instruments and the
Confidentiality Agreement, along with the Schedules and Exhibits hereto and
thereto, contain the entire agreement and understanding between the parties
hereto with respect to the subject matter hereof and supersede all prior
agreements and understandings, whether written or oral, relating to such subject
matter.  
 
Section 8.6 Affiliates.  To the extent any covenant or agreement herein requires
action by any Affiliate of the Seller or Purchaser (it being understood that
each of the Affiliate Sellers is and shall be considered an Affiliate of the
Seller for all purposes of this Agreement), the Seller and the Purchaser shall
cause its applicable Affiliate to comply with such covenant or agreement.
 
Section 8.7 Fees and Expenses.  Except as otherwise provided herein, regardless
of whether or not the transactions contemplated by this Agreement are
consummated, each party shall bear its own fees and expenses incurred in
connection with the transactions contemplated by this Agreement.    
 
39


--------------------------------------------------------------------------------

 
 
Section 8.8 Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York applicable to
agreements made and to be performed entirely within such State, without regard
to the conflicts of law principles of such State.
 
Section 8.9 Assignment.  This Agreement may not be assigned by any party hereto
without the prior written consent of the other party.  Any attempted assignment
in violation of this Section 8.9 shall be void.  
 
Section 8.10 Successors and Assigns.  This Agreement shall be binding upon and
inure solely to the benefit of the parties hereto, their successors and
permitted assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other person or persons any rights,
benefits or remedies of any nature whatsoever under or by reason of this
Agreement.  Notwithstanding the foregoing, each of the Purchaser Indemnitees and
each of the Seller Indemnitees shall be considered a third party beneficiary of
the indemnification provisions of this Agreement.  
 
Section 8.11 Severability.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the parties
shall negotiate in good faith with a view to the substitution therefor of a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid provision; provided,
that the validity, legality and enforceability of any such provision in every
other respect and of the remaining provisions contained herein shall not be in
any way impaired thereby, it being intended that all of the rights and
privileges of the parties hereto shall be enforceable to the fullest extent
permitted by law.
 
Section 8.12 Amendments and Waivers.  This Agreement may not be amended except
by an instrument in writing signed on behalf of each of the parties hereto.  By
an instrument in writing Purchaser, on one hand, or the Seller, on the other
hand, may waive compliance by the other party with any term or provision of this
Agreement that such other party was or is obligated to comply with or perform.
 
Section 8.13 Specific Performance; Jurisdiction.
 
(a) Notwithstanding anything to the contrary set forth herein or elsewhere, the
parties agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in any federal court of the United States of America sitting
in New York City, this being in addition to any other remedy to which they are
entitled at law or in equity.
 
(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any
 
40


--------------------------------------------------------------------------------

 
 
thereof, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby or for recognition or
enforcement of any judgment relating thereto (except to the extent such matter
is required to be decided by an independent accountant as contemplated by this
Agreement), and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
 
(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby in any New York State or federal court.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8.1.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by applicable law.
 
Section 8.14 Waiver of Jury Trial.
 
(a) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
(b) EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF THE
FOREGOING WAIVERS, (ii) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
SUCH WAIVERS, (iii) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (iv) IT HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 8.14(b).
 
Section 8.15 Representations.  The representations and warranties hereunder
shall not be affected or diminished by, and no right of indemnification for
breach of such representations or warranties shall be limited or waived by
reason of, any investigation or knowledge of such breach prior to the Closing by
the party or parties for whom benefit such representations and warranties are
made.  
 
*           *           *           *           *
 
41


--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

 
DEL PHARMACEUTICALS, INC.
 
By:   
/s/ Michael Fishoff
   
Name:
Michael Fishoff
   
Title:
CFO



 

 
CHURCH & DWIGHT CO., INC.
 
By:   
/s/ Matthew T. Farrell
   
Name:
Matthew T. Farrell
   
Title:
CFO


 
Solely with respect to Section 6.9:

 
COTY INC.
By:   
/s/ Michael Fishoff
 
Name:
Michael Fishoff
 
Title:
CFO


  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



